 

Exhibit 10.15

 

 

NONQUALIFIED

 

DEFERRED COMPENSATION PLAN

 

AMENDED AND RESTATED ADOPTION AGREEMENT

 

 

 

 

NONQUALIFIED

 

DEFERRED COMPENSATION PLAN

 

AMENDED AND RESTATED ADOPTION AGREEMENT

 

PLAN HISTORY; AMENDMENT AND RESTATEMENT OF PLAN ADOPTION AGREEMENT

 

Peet’s Operating Company, Inc. (the “Employer”) previously has adopted a
Nonqualified Deferred Compensation Plan, known as the Peet’s Operating Company,
Inc. Nonqualified Deferred Compensation Plan (the “Plan”), that was originally
effective on December 1, 2003.

 

All “Grandfathered” Amounts contributed to the plan prior to January 1, 2005
continue to be subject to the Plan terms as in effect prior to October 4, 2004
(the “Grandfathered Plan Document”), and those Plan terms have not since been
materially modified. Grandfathered amounts and earnings will continue to be
administered under the terms of the Grandfathered Plan Document.

 

Effective October 15, 2008 the Plan was previously amended with respect to
Deferrals, Contributions, earnings, gains, losses, depreciation and appreciation
vested and credited thereto or debited therefrom on and after January 1, 2005
for compliance with the requirements of Section 409A of the Internal Revenue
Code and the regulations thereunder.

 

Effective December 21, 2010 the Plan was previously amended to make certain
clarifying changes to the Plan with respect to Deferrals, Contributions,
earnings, gains, losses, depreciation and appreciation vested and credited
thereto or debited therefrom on and after December 21, 2010.

 

This amendment and restatement of the Plan is effective with respect to
Deferrals, Contributions, earnings, gains, losses, depreciation and appreciation
vested and credited thereto or debited therefrom on and after January 1, 2012.

 

INDIVIDUALIZED PLAN INFORMATION

 

With respect to the variable features contained in the Plan, the Employer hereby
makes the following selections granted under the provisions of the Plan:

 

1.Adopting Entity. The Employer adopting this amendment and restatement of the
Plan is:

 

  Peet’s Operating Company, Inc. EIN: 91-1660507

 

Select state of controlling law (see Section 10.7 of Plan Document):

 

SState of domicile California

 

2.Effective Date. The “Effective Date” of this amendment and restatement of the
Plan
is January 1, 2012.

 

3.Plan Year. The “Plan year” of the Plan shall be the calendar year.

 



 

 



 

4.Plan Administrator. The “Administrator” of the Plan is Peet’s Nonqualified
Deferred Compensation Committee, and such other person(s) or entity as the
Employer shall appoint from time to time.

 

5.Eligible Individuals. The following individuals shall be eligible to
participate in the Plan:

 

Employees who are in job grades 24-26

 

Employees who have President or Vice President in their job title

 

6.Eligibility Timing. Eligibility timing selected below shall apply uniformly to
all Participant Deferrals (including Performance-Based Bonus Deferrals), as well
as Employer Matching Contributions and Other Employer Contributions, unless
otherwise indicated.

 

 

SEligible immediately upon provision of Plan enrollment materials by the Plan
Administrator

 

7.Types and Amounts of Participant Deferrals. No Deferral election shall reduce
a Participant’s Compensation below the amount necessary to satisfy required
withholding for FICA/Medicare/income taxes, required Participant Contributions
into another Employer-sponsored benefit plan such as medical insurance, 401(k)
loan repayments, etc. The types and amounts of Compensation that a Participant
may elect to defer under the Plan are:

 

SSalary:

 

Spercentage maximum 75%; percentage minimum 1% (see definition of “Salary”
below)

  

SPerformance-Based Bonus: performance period from January 1 to December 31.

 

Spercentage maximum 100%; percentage minimum 0%

 

 

 

S401(k) Refund (amount deferred from Participant’s regular Compensation equal in
value to any refund paid to Participant in that year resulting from excess
deferrals in Employer’s 401(k) plan – see Subsection 2.9 of Plan document for
definition.)

 

SOther: Plan annual minimum to participate is 1% of Salary.

 

“Salary” means the Participant’s annual base compensation, base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation) as in effect for such calendar year.

 

8.Definition of Compensation for Purposes of Making Plan Contributions:

 

SParticipant’s total wages, salary, commissions, overtime, bonus, etc. for a
given year which the Employer is required to report on Form W-2 or other
appropriate form, (or, in the case of Board members, Board fees and retainer
only, but not including expense reimbursements)(or, in the case of Other Service
Providers, the Participant’s total remuneration from the Employer for a given
year pursuant to the agreement to provide services to the Employer).

 

2

 

 

9.Expiration of Participant’s Deferral Elections:

 

SRenewed Each Year: Participant’s Deferral Elections must be renewed each year
during the open enrollment period ending no later than December 31 prior to the
effective Plan year (or, in the case of Performance-Based Bonuses, no less than
6 months prior to the end of the applicable performance period).

 

SFor all types of Compensation Deferrals.

  

10.Employer Contributions: Employer Contributions (other than Employer Matching
Contributions) may be made to the Plan in the Employer’s discretion on such
terms as are documented in writing at such time, including any applicable
eligibility and vesting criteria, which written documentation will form part of
the Plan.

 

11.Employees Eligible to Receive Employer Matching Contributions. Employer
Matching Contributions will not be made to the Plan unless otherwise determined
by the Employer on such terms as are documented in writing at such time,
including any applicable eligibility criteria, which written documentation will
form part of the Plan.

 

12.Vesting Schedule of Employer Matching Contributions. Employer Matching
Contributions will not be made to the Plan unless otherwise determined by the
Employer on such terms as are documented in writing at such time, including any
applicable vesting criteria, which written documentation will form part of the
Plan.

 

13.Vesting Schedule of Employer Contributions (Other Than Matching
Contributions): The applicable vesting criteria will be determined by the
Employer at the time of contribution and documented in writing, and such writing
will form part of the Plan.

 

14.Vesting Years. Unless otherwise determined by the Employer at the time of
contribution and documented in writing, a “Vesting Year” described above for
purposes of determining vesting of Employer Contributions, if any, made under
the Plan shall be computed in accordance with:

 

SYears of service (12-consecutive-month periods) with the Employer since date of
hire.

 

15.Full Vesting of Employer Contributions Upon Occurrence of Specific Event.
Unless otherwise determined by the Employer at the time of contribution and
documented in writing, any Employer Contributions shall fully vest as follows:

 

S100% vesting upon Normal Retirement age 65

 

S100% vesting upon Death.

 

S100% vesting upon Disability

  

16.Service Before Plan’s Establishment Included. Unless otherwise determined by
the Employer at the time of contribution and documented in writing, years of
service earned prior to establishment of the Plan shall also be included for
purposes of determining vesting under the Plan.

 

17.Forfeitures for Unvested Amounts Due to Termination of Employment.
Participants terminating employment prior to becoming 100% vested will forfeit
the forfeitable percentage of their Accounts as indicated in accordance with the
vesting schedule selected by the Employer.

 

18.Employer Stock as Deemed Investment Option. N/A

 



3

 



 

19.In-Service Distributions. If the Employer elects below, the Plan will allow
distributions of Participant Deferral Contributions to be made to Participants
while they are still employed (“In-Service Distributions”), if they elect a
fixed distribution date during the regular election period.

 

SYes, In-Service Distributions will be permitted.

 

SFor All Participant Deferral Contributions

 

SYes, Participant will be permitted to make a pushback subsequent election to
defer the original distribution date at least five years in accordance with Plan
provisions. Election must be made 12 months prior to original distribution date
and election will not take effect for 12 months.

 

Please indicate the number of years a Participant must defer payment(s) until
In-Service Distribution(s) may begin:

 

S1 Year after the end of the Calendar Year for which the deferral is effective

 

Please indicate if separate In-Service Distribution Dates are allowed for each
Type of Participant Deferral selected in Item 7:

 

SNo (single distribution date allowed per Plan Year)

 

20.In-Service Distributions –Form and Timing of Payment. All In-Service
Distributions shall be made to Participants in the form of a Lump Sum.

 

21.Unforeseeable Emergency Distributions Dates. If the Employer elects below,
the Plan will allow distributions to be made to Participants while they are
still employed if they meet the criteria for an unforeseeable emergency
financial hardship (“Unforeseeable Emergency Distributions”). Both Participant
Deferral Contributions and Vested Employer Contributions can be distributed in
the event of an eligible Unforeseeable Emergency Distribution event.

 

 

SYes, Unforeseeable Emergency Distributions will be permitted.

 

SFor active Participants, terminated Participants and Beneficiaries.

 

22.Form of Distributions (at Termination Date). Distributions will be made to
Participants in connection with the Termination Date of the Participant as
follows:

 

SLump sum unless installments elected by the Participant at the time of
deferral.

 

SYes, Participant will be permitted to make a subsequent election to change the
number of installments in accordance with Plan provisions (see subsection 9.2 of
Plan document)

 

23.Distribution Upon Disability. If the Employer selects below, the Plan will
allow distributions to be made to Participants upon Disability but while they
are still employed if they meet the criteria for Disability in Item 29 below.
The form of distribution will be the same as that selected by the Participant
for a Termination Date distribution, or as otherwise elected by the Participant
at the time of deferral.

 

SYes, distributions upon Disability will be permitted.

 

24.Expiration of Participant’s Distribution Elections:

 

SNew Election For Each Year: Participant’s Distribution Election must be
selected each year during the open enrollment period for the following year’s
contributions – if no new election is made, that year’s contributions default to
payment in the form of a lump sum payable in connection with the Termination
Date. In-Service Distribution Elections must be made by Participant’s each year.

 

4

 

 

25.Distributions Upon Change in Control: If Employer elects below, distributions
will automatically be made to Participants upon Change in Control of the
Employer (without a Termination Date of the Participant), as follows

 

SNo, Distributions upon Change in Control will not occur automatically.

 

26.Length of Installments (for Installment Distributions permitted in Item 22
and Item 23 above):

 

Annual installments over no fewer than 2 and no more than 10 years at
Participant’s election.

 

27.“Change in Control” – Dates of Distribution. N/A

 

28.“Change in Control” – Which Corporation the Change Relates. N/A

 

29.Definition of “Disability.” A Participant shall be considered “Disabled” if
the Participant is determined to be disabled in accordance with the Employer’s
disability insurance program, provided that the Participant’s disability also
complies with the requirements of one of the following three definitions:

 

Sby reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of at least 12 months, the Participant is receiving income replacement
benefits for at least 3 months under accident and health plans of the Employer;

 

Sthe Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

 

Sthe Participant is deemed to be totally disabled by the Social Security
Administration.

 

30.Distributions to “Key Employees” -- Investment. In order to comply with
Internal Revenue Code Section 409A, distributions to “key employees” (see
subsection 9.3 of the Plan Document for definition) of publicly traded companies
made due to employment termination cannot be made within 6 months of the
employment termination date. If distribution to a key employee must be delayed
to comply with this 6-month rule, indicate below how Account balances of such a
Participant will be invested during the period of delay:

 

SRemain invested as if termination date had not occurred, then valued as of most
recent Valuation Date and distributed.

 

31.QDRO Distributions. The Employer may elect whether distributions from a
Participant’s Account shall be permitted upon receipt by the Plan Administrator
of a Qualified Domestic Relations Order relating to a marital dissolution or
separation that provides for payment of all or a portion of a Participant’s
Accounts to an alternate payee (spouse, former spouse, children, etc.).

 

SYes, QDRO Distributions will be permitted.

 

32.Additional Survivor Death Benefit from Life Insurance. In the event that life
insurance is utilized as a funding vehicle for the Plan, the Employer may wish
to provide additional Survivor Benefit from the following options N/A

 



5

 



 

33.Payment of Plan Expenses. Plan expenses may be paid as follows:

 

SDirectly by the Employer.

 

34.“De Minimis” Small Amount Cashouts. If selected by the Employer, Participant
account balances that do not exceed a certain threshold amount will be
automatically cashed out upon the Participant‘s Termination of Employment or
Death, as provided below:

 

SYes, amounts that do not exceed $5,000 will automatically be cashed out.

 

35.Changes in Eligibility Status During Calendar Year. Notwithstanding anything
to the contrary set forth in Section 3.2, 4.5 or elsewhere in the Plan document,
if a Participant ceases to be an Eligible Individual during a Calendar Year but
does not have a Termination Date, the Participant’s Deferral Election shall
remain in effect for the remainder of such Calendar Year as irrevocable for such
Calendar Year.

 

36.Separation From Service Annual Installment Distributions. Notwithstanding
anything to the contrary set forth in the Plan document, if a Participant will
receive installment payments in connection with the Participant’s Termination
Date, and subject to any delay in payment required by Internal Revenue Code
Section 409A because the Participant is a “key employee”, the first installment
payment will be made upon or within 90 days of the Participant’s Termination
Date, with any remaining annual installment payments to be made during the
corresponding 90 day period of each succeeding calendar year.

 

By signing this Adoption Agreement, the Employer certifies that it has consulted
with legal counsel regarding the effects of the Plan, as applicable, on all
parties. The Employer further certifies that it has and will limit participation
in the Plan to a select group of management or highly compensated Employees, as
determined by the Employer in consultation with legal counsel.

 

The Employer is solely responsible for its compliance with applicable laws,
including Federal and state securities and other applicable laws.

 

Only those elections that are completed shall be considered as provisions
applicable to and forming a part of the Plan.

 

This Adoption Agreement may only be used in conjunction with the Plan document.
All selections in the Adoption Agreement providing for customized or “other”
plan provisions are subject to review for administrative feasibility, and may be
subject to additional fees.

 

Capitalized terms used in this Adoption Agreement which are defined in the Plan
document shall have the meaning given them therein.

 

The Employer hereby acknowledges that it is adopting this Amended and Restated
Adoption Agreement for the Nonqualified Supplemental Deferred Compensation Plan.
Federal legislation or other changes in the law relating to nonqualified
deferred compensation or other employee benefit plans may require that the Plan
be amended.

 

* * *



6

 

 

The undersigned duly authorized officer of the Employer hereby executes the Plan
on behalf of the Employer.

 

Executed this 1st day of December, 2011.

  

  Peet’s Operating Company, Inc.           Employer             By  /s/ Tom
Cawley             Its   CFO  

  

7

 

 

Trust Agreement

 

between

 

Peet’s Operating Company, Inc.

 

and

 

Wells Fargo Bank, National Association

 

effective January 1, 2012

  

8

 

 

Trust Agreement

 

This Trust Agreement (the “Trust Agreement”) is effective as of the first day of
January, 2012 (the “Effective Date”) by and between Peet’s Operating Company,
Inc. (“Peet’s”) and Wells Fargo Bank, National Association (the “Trustee”).

 

RECITALS

 

WHEREAS, Peet’s has adopted the Peet’s Operating Company, Inc. Nonqualified
Deferred Compensation Plan (the “Plan”);

 

WHEREAS, Peet’s has incurred or expects to incur liability under the terms of
the Plan with respect to the participants and beneficiaries participating in the
Plan (collectively, the “Participants”);

 

WHEREAS, Peet’s hereby establishes a Trust (the “Trust”) and shall contribute to
the Trust assets that shall be held therein, subject to the claims of Peet’s
creditors in the event of Peet’s Insolvency, as herein defined, until paid to
Participants in such manner and at such times as specified in the Plan and in
this Trust Agreement;

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974 (“ERISA”); and

 

WHEREAS, it is the intention of Peet’s to make contributions to the Trust to
provide itself with a source of funds to assist it in satisfying its liabilities
under the Plan.

 

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
assets of the Trust shall be comprised, held and disposed of as follows:

 

Section 1. Establishment of the Trust

 

(a)The Trust is intended to be a grantor trust, of which Peet’s is the grantor,
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
construed accordingly.

 

(b)Peet’s shall be considered the grantor for the purposes of the Trust.

 

(c)Except as otherwise provided herein, the Trust hereby established is
irrevocable.

 

(d)Peet’s hereby deposits with the Trustee in the Trust one thousand dollars
($1,000), which shall become the principal of the Trust to be held, administered
and disposed of by the Trustee as provided in this Trust Agreement.

 

(e)The principal of the Trust, and any earnings thereon shall be held separate
and apart from other funds of Peet’s and shall be used exclusively for the uses
and purposes of Participants and general creditors as herein set forth.
Participants shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust. Any rights created under the Plan and this
Trust Agreement shall be unsecured contractual rights of Participants against
Peet’s. Any assets held by the Trust will be subject to the claims of the
general creditors of Peet’s under federal and state law in the event Peet’s is
Insolvent, as defined in Section 3(a).

 



9

 



 

(f)Peet’s, in its sole discretion, may at any time, or from time to time, make
additional deposits of cash or other property acceptable to the Trustee in the
Trust to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Trust Agreement. Prior to a Change in Control,
neither the Trustee nor any Participant shall have any right to compel
additional deposits.

 

(g)In addition to the initial contribution, Peet’s shall make such other
contributions as shall from time to time be authorized by due corporate action.
Any such payments made by Peet’s may be in cash or in such property (excluding,
however, securities issued by Peet’s or any affiliate of Peet’s) as Peet’s may
determine. Peet’s shall keep accurate books and records with respect to the
interest of each Participant and shall provide copies of such books and records
to the Trustee at any time as the Trustee shall request.

 

(h)Upon a Change in Control, Peet’s shall, as soon as possible, but in no event
longer than thirty (30) days following the occurrence of a Change in Control,
make an irrevocable contribution to the Trust in an amount that is sufficient
(taking into account the Trust assets, if any, resulting from prior
contributions) to fund the Trust in an amount equal to no less than 100% but no
more than 120% of the amount necessary to pay each Participant the benefits to
which Participants would be entitled pursuant to the terms of the Plan as of the
date on which the Change in Control occurred (the “Required Funding”). Peet’s
shall also fund an expense reserve for the Trustee, which shall be agreed upon,
in writing, by Peet’s and the Trustee prior to the date of the Change in Control
(the “Expense Reserve”).

 

Section 2. Payments to Participants

 

(a)Prior to a Change in Control, distributions from the Trust shall be made by
the Trustee to Participants at the direction of Peet’s. Prior to a Change in
Control, the entitlement of a Participant to benefits under the Plan shall be
determined by the Committee appointed by Peet’s under the Plan, and any claim
for such benefits shall be considered and reviewed under the procedures set out
in the Plan.

 

In addition, if the principal of the Trust, and any earnings thereon, are not
sufficient to make payments of benefits in accordance with the terms of the
Plan, Peet’s shall make the balance of each such payment as it falls due in
accordance with the Plan. The Trustee shall notify Peet’s where principal and
earnings are not sufficient. Nothing in this Trust Agreement shall relieve
Peet’s of its liabilities to pay benefits due under the Plan except to the
extent such liabilities are met by application of assets of the Trust.

 

(b)Peet’s may make payment of benefits directly to Participants as they become
due under the terms of the Plan. Peet’s shall notify the Trustee of its decision
to make payment of benefits directly prior to the time amounts are payable to
Participants. Before a Change in Control, Peet’s may direct the Trustee in
writing to reimburse Peet’s from the Trust, and debit the accounts of
Participants for amounts paid directly to such Participants by Peet’s. The
Trustee shall reimburse Peet’s for such payments promptly after receipt by the
Trustee of satisfactory evidence that Peet’s has made the direct payments. No
such reimbursement shall be allowed after a Change in Control that would result
in Trust assets of less than 100% of the Required Funding and Expense Reserve.

 

In addition, if the principal of the Trust, and any earnings thereon, are not
sufficient to make payments of benefits in accordance with the terms of the
Plan, Peet’s shall make the balance of each such payment as it falls due in
accordance with the Plan. The Trustee shall notify Peet’s if principal and
earnings are not sufficient. Nothing in this Trust Agreement shall relieve
Peet’s of its obligation to pay benefits due under the Plan except to the extent
such obligations are met by application of assets of the Trust. 

 

(c)Peet’s shall deliver to the Trustee a schedule of benefits, to include state
and federal tax withholding guidelines, due under the Plan on an annual basis.
Immediately before a Change in Control, Peet’s shall deliver to the Trustee an
updated schedule of benefits due under the Plan. After a Change in Control, the
Trustee shall pay benefits due in accordance with such schedule. After a Change
in Control, the Committee appointed by Peet’s shall continue to make the
determination of benefits due to Participants and shall provide the Trustee with
an updated schedule, to include state and federal tax withholding guidelines, of
benefits due; provided, however, a Participant may make application to the
Trustee for an independent decision as to the amount or form of their benefits
due under the Plan. In making any determination required or permitted to be made
by the Trustee under this Section 2, the Trustee shall, in each such case, reach
its own independent determination, in its absolute and sole discretion, as to
the Participant’s entitlement to a payment hereunder. In making its
determination, the Trustee may consult with and make such inquiries of such
persons, including the Participant, Peet’s, legal counsel, actuaries or other
persons, as the Trustee may reasonably deem necessary. Any reasonable costs
incurred by the Trustee in arriving at its determination shall be reimbursed by
Peet’s and, to the extent not paid by Peet’s within a reasonable time, shall be
charged to the Trust. Peet’s waives any right to contest any amount paid over by
the Trustee hereunder pursuant to a good faith determination made by the Trustee
notwithstanding any claim by or on behalf of Peet’s (absent a manifest abuse of
discretion by the Trustee) that such payments should not be made.

 



10

 



 

(d)The Trustee agrees that it will not itself institute any action at law or at
equity, whether in the nature of an accounting, interpleading action, request
for a declaratory judgment or otherwise, requesting a court or administrative or
quasi-judicial body to make the determination required to be made by the Trustee
under this Section 2 in the place and stead of the Trustee. The Trustee may
(and, if necessary or appropriate, shall) institute an action to collect a
contribution due the Trust following a Change in Control or in the event that
the Trust should ever experience a short-fall in the amount of assets necessary
to make payments pursuant to the terms of the Plan.

 

Section 3. Trustee Responsibility regarding Payments to Participants when Peet’s
is Insolvent

 

(a)The Trustee shall cease payment of benefits to Participants if Peet’s is
Insolvent. Peet’s shall be considered “Insolvent” for purposes of this Trust
Agreement if (i) Peet’s is unable to pay its debts as they become due, or (ii)
Peet’s is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.

 

(b)At all times during the continuance of this Trust, the principal and income
of the Trust shall be subject to claims of general creditors of Peet’s under
federal and state law as set forth below.

 

(1)The Board of Directors and the Chief Executive Officer of Peet’s shall have
the duty to inform the Trustee in writing that Peet’s is Insolvent. If a person
claiming to be a creditor of Peet’s alleges in writing to the Trustee that
Peet’s has become Insolvent, the Trustee shall determine whether Peet’s is
Insolvent and, pending such determination, the Trustee shall discontinue payment
of benefits to Participants.

 

(2)Unless the Trustee has actual knowledge that Peet’s is Insolvent, or has
received notice from Peet’s or a person claiming to be a creditor alleging that
Peet’s is Insolvent, the Trustee shall have no duty to inquire whether Peet’s is
Insolvent. The Trustee may in all events rely on such evidence concerning Peet’s
solvency as may be furnished to the Trustee and that provides the Trustee with a
reasonable basis for making a determination concerning Peet’s solvency.

 

(3)If at any time the Trustee has determined that Peet’s is Insolvent, the
Trustee shall discontinue payments to Participants and shall hold the assets of
the Trust for the benefit of Peet’s general creditors. Nothing in this Trust
Agreement shall in any way diminish any rights of Participants to pursue their
rights as general creditors of Peet’s with respect to benefits due under the
Plan or otherwise.

 

(4)The Trustee shall resume the payment of benefits to Participants in
accordance with Section 2 only after the Trustee has determined that Peet’s is
not Insolvent (or is no longer Insolvent).

 



11

 



 

(c)Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) and subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments due to Participants under the terms
of the Plan for the period of such discontinuance, less the aggregate amount of
any payments made to Participants by Peet’s in lieu of the payments provided for
hereunder during any such period of discontinuance.

 

Section 4. Payments when Trust Assets are Insufficient

 

(a)If there are not sufficient Trust assets for the payment of current and
expected future benefits pursuant to Section 2 or 3(c) and Peet’s does not
otherwise make such payments within a reasonable time after demand from the
Trustee, the Trustee shall allocate the Trust assets among the Participants in
the following order of priority:

 

(1)vested Participants (regardless of whether they are actively employed); and

 

(2)non-vested Participants (regardless of whether they are actively employed).

 

(b)Within each category, assets shall be allocated pro-rata with respect to the
total present value of benefits expected for each Participant within the
category, and payments to each Participant shall be made to the extent of the
assets allocated to each Participant.

 

(c)Upon receipt of a contribution from Peet’s necessary to make up for a
short-fall in the payments due, the Trustee shall resume payments to all
Participants in the Plan. Following a Change in Control, the Trustee shall have
the right and duty to compel a contribution to the Trust from Peet’s to make-up
for any short-fall.

 

Section 5. Payments to Peet’s

 

(a)Except as provided in Sections 2(b), 3 and 5(b), Peet’s shall have no right
or power to direct the Trustee to return to Peet’s or to divert to others any of
the Trust assets before all payment of benefits have been made to Participants
pursuant to the terms of the Plan.

 

(b)In the event that Peet’s, prior to a Change in Control, or the Trustee, in
its sole and absolute discretion, after a Change in Control determines that the
Trust assets exceed one-hundred twenty percent (120%) of the anticipated benefit
obligations and administrative expenses that are to be paid under the Plan, the
Trustee, at the written direction of Peet’s, prior to a Change in Control, or
the Trustee in its sole and absolute discretion, after a Change in Control,
shall distribute to Peet’s such excess portion of Trust assets.

 

Section 6. Investment Authority

 

(a)Peet’s shall have the right, subject to this Section 6, to direct the Trustee
with respect to the Trust’s investments.

 

(1)Peet’s shall direct the Trustee in writing to segregate the Trust into one or
more separate investment accounts and may specify one or more mutual funds or
exchange-traded funds for the investment and reinvestment of each such
investment account or accounts.

 

(2)Thereafter, the Trustee shall make every sale or investment with respect to
each such investment account as directed in writing by Peet’s. It shall be the
duty of the Trustee to act strictly in accordance with each direction. The
Trustee shall be under no duty to question any such direction, to review any
securities or other property held in such investment account acquired by it
pursuant to such directions or to make any recommendations with respect to such
securities or other property.

 



12

 



 

(3)Notwithstanding the foregoing, the Trustee, without obtaining prior approval
or direction , shall invest cash balances held by it from time to time in short
term cash equivalents including, but not limited to, U.S. Treasury Bills,
commercial paper (including such forms of commercial paper as may be available
through the Trustee’s Trust Department), certificates of deposit (including
certificates issued by the Trustee in its separate corporate capacity), and
similar type securities, with a maturity not to exceed one year; and,
furthermore, sell such short term investments as may be necessary to carry out
the instructions of an investment manager or investment committee regarding more
permanent type investment and directed distributions.

 

(4)The Trustee shall be neither liable nor responsible for any loss resulting to
the Trust by reason of any sale or purchase of an investment directed by Peet’s
nor by reason of the failure to take any action with respect to any investment
which was acquired pursuant to any such direction in the absence of further
directions by Peet’s.

 

(i)Notwithstanding anything in this Trust Agreement to the contrary, the Trustee
shall be indemnified and saved harmless by Peet’s from and against any and all
personal liability to which the Trustee may be subjected by carrying out any
directions issued pursuant hereto or for failure to act in the absence of
directions, including all expenses reasonably incurred in its defense in the
event Peet’s fails to provide such defense; provided, however, the Trustee shall
not be so indemnified if it participates knowingly in, or knowingly undertakes
to conceal, any such act or omission, having actual knowledge that such act or
omission is a breach of fiduciary duty; provided further, however, that the
Trustee shall not be deemed to have knowingly participated in or knowingly
undertaken to conceal any such act or omission with knowledge that such act or
omission was a breach of fiduciary duty by merely complying with direction from
Peet’s or for failure to act in the absence of direction from Peet’s. The
Trustee may rely upon any order, certificate, notice, direction or other
documentary confirmation purporting to have been issued by Peet’s, which the
Trustee reasonably believes to be genuine and to have been issued by Peet’s.

 

(ii)All rights associated with respect to any investment held by the Trust,
including but not limited to, exercising or voting of proxies, in person or by
general or limited proxy, shall be in accordance with and as directed in writing
by Peet’s or its authorized representative.

 

Section 7. Disposition of Income

 

All income received by the Trust, net of expenses and taxes payable by the
Trust, shall be accumulated and reinvested within the Trust.

 

Section 8. Accounting by the Trustee

 

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between
Peet’s and the Trustee. Within forty-five (45) days following the close of each
calendar year and within forty-five (45) days after the removal or resignation
of the Trustee, the Trustee shall deliver to Peet’s a written account of its
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such removal or resignation setting
forth all investments, receipts, disbursements and other transactions effected
by it, including a description of all securities and investments purchased and
sold with the cost or net proceeds of such purchases or sales (accrued interest
paid or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be. Peet’s may approve such account
by an instrument in writing delivered to the Trustee. In the absence of Peet’s
filing with the Trustee objections to any such account within ninety (90) days
after its receipt, Peet’s shall be deemed to have so approved such account. In
such case, or upon the written approval by Peet’s of any such account, the
Trustee shall, to the extent permitted by law, be discharged from all liability
to Peet’s for its acts or failures to act described by such account. The
foregoing, however, shall not preclude the Trustee from having its accounting
settled by a court of competent jurisdiction. The Trustee shall be entitled to
hold and to commingle the assets of the Trust in one Fund for investment
purposes but at the direction of Peet’s prior to a Change in Control, the
Trustee shall create one or more sub-accounts.



13

 

 

Section 9. Responsibility of the Trustee

 

(a)The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by Peet’s that is contemplated by, and in conformity with, the
terms of the Plan or this Trust and is given in writing by Peet’s. In the event
of a dispute between Peet’s and a party, the Trustee may apply to a court of
competent jurisdiction to resolve the dispute, subject, however to Section 2(c).

 

(b)Peet’s hereby indemnifies the Trustee against losses, liabilities, claims,
costs and expenses in connection with the administration of the Trust, unless
resulting from the gross negligence, willful misconduct of Trustee, or the
Trustee’s violation of applicable law. To the extent Peet’s fails to make any
payment on account of an indemnity provided in this Section 9(b), in a
reasonably timely manner, the Trustee may obtain payment from the Trust. If the
Trustee undertakes or defends any litigation arising in connection with this
Trust or to protect a Participant’s rights under the Plan, Peet’s agrees to
indemnify the Trustee against the Trustee’s costs, reasonable expenses and
liabilities (including, without limitation, attorneys’ fees and expenses)
relating thereto and to be primarily liable for such payments. If Peet’s does
not pay such costs, expenses and liabilities in a reasonably timely manner, the
Trustee may obtain payment from the Trust.

 

(c)Prior to a Change in Control, the Trustee may consult with legal counsel (who
may also be counsel for Peet’s generally) with respect to any of its duties or
obligations hereunder. Following a Change in Control the Trustee may select
independent legal counsel and may consult with counsel or other persons with
respect to its duties and with respect to the rights of Participants.

 

(d)The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder and may rely on any determinations made by
such agents and information provided to it by Peet’s.

 

(e)The Trustee shall have, without exclusion, all powers conferred on the
Trustee by applicable law, unless expressly provided otherwise herein.

 

(f)Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.

 

Section 10. Compensation and Expenses of the Trustee

 

The Trustee’s compensation shall be as agreed in writing from time to time by
Peet’s and the Trustee. Peet’s shall pay all administrative expenses and the
Trustee’s fees and shall promptly reimburse the Trustee for any fees and
expenses of its agents. If not so paid within thirty (30) days of being
invoiced, the fees and expenses shall be paid from the Trust.



14

 

 

Section 11. Resignation and Removal of the Trustee

 

(a)Prior to a Change in Control, the Trustee may resign at any time by written
notice to Peet’s, which shall be effective sixty (60) days after receipt of such
notice unless Peet’s and the Trustee agree otherwise. Following a Change in
Control, the Trustee may resign only after the appointment of a successor
Trustee.

 

(b)The Trustee may be removed by Peet’s on sixty days (60) days’ notice or upon
shorter notice accepted by the Trustee prior to a Change in Control. Subsequent
to a Change in Control, the Trustee may only be removed by Peet’s with the
consent of a Majority of Participants (as defined in Section 14(a)(2).

 

(c)If the Trustee resigns within two years after a Change in Control, as defined
herein, Peet’s, or if Peet’s fails to act within a reasonable period of time
following such resignation, the Trustee shall apply to a court of competent
jurisdiction for the appointment of a successor Trustee which satisfies the
requirements of Section 12 or for instructions.

 

(d)Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within sixty (60) days after receipt of notice
of resignation, removal or transfer, unless Peet’s extends the time limit.

 

(e)If the Trustee resigns or is removed, a successor shall be appointed by
Peet’s, in accordance with Section 12, by the effective date of resignation or
removal under Section 11(a) or 11(b). If no such appointment has been made, the
Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the Trust.

 

Section 12. Appointment of Successor

 

(a)If the Trustee resigns or is removed in accordance with Section 11, Peet’s
may appoint, subject to Section 11, any third party national banking association
with a market capitalization exceeding $100,000,000 to replace the Trustee upon
resignation or removal. The successor Trustee shall have all of the rights and
powers of the former Trustee, including ownership rights in the Trust. The
former Trustee shall execute any instrument necessary or reasonably requested by
Peet’s or the successor Trustee to evidence the transfer.

 

(b)The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Sections
8 and 9. The successor Trustee shall not be responsible for and Peet’s shall
indemnify and defend the successor Trustee from any claim or liability resulting
from any action or inaction of any prior Trustee or from any other past event,
or any condition existing at the time it becomes successor Trustee.

 

Section 13. Amendment or Termination

 

(a)This Trust Agreement may be amended by a written instrument executed by the
Trustee and Peet’s, except as otherwise provided in this Section 13.
Notwithstanding the foregoing, no such amendment shall conflict with the terms
of the Plan or shall make the Trust revocable.

 

(b)Unless the Plan is terminated and benefits paid out in full in connection
with a Change in Control, following a Change in Control, the Trust shall not
terminate until the date on which Participants have received all of the benefits
due to them under the terms and conditions of the Plan.

 



15

 



 

(c)Upon written approval of all Participants entitled to payment of benefits
pursuant to the terms of the Plan, Peet’s may terminate this Trust prior to the
time all benefit payments under the Plan have been made. All assets in the Trust
at termination shall be returned to Peet’s.

 

(d)This Trust Agreement may not be amended by Peet’s following a Change in
Control without the written consent of a Majority of Participants (as such term
is defined in Section 14(a)(2).

 

Section 14. Change in Control

 

(a)For purposes of this Trust Agreement, the following terms shall be defined as
set forth below:

 

(1)“Change in Control” shall mean (i) a sale of sixty percent (60%) or more of
the assets of Peet’s Coffee & Tea, Inc. (the “Company”) or of Peet’s; (ii) a
merger or consolidation involving the Company or Peet’s in which the Company or
Peet’s is not the surviving corporation and the shareholders of the Company
immediately prior to the completion of such transaction hold, directly or
indirectly, less than fifty percent (50%) of the beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act of 1934, as
amended, (the “Exchange Act”) or comparable successor rules) of the securities
of the surviving corporation (excluding any shareholders who possessed a
beneficial ownership interest in the surviving corporation prior to the
completion of such transaction ); (iii) a reverse merger involving the Company
or Peet’s in which the Company or Peet’s, as the case may be, is the surviving
corporation but the shares of common stock of the Company or Peet’s (the “Common
Stock”) outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities, cash or
otherwise, and the shareholders of the Company immediately prior to the
completion of such transaction hold, directly or indirectly, less than fifty
percent (50%) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act or any comparable successor rules) of the
surviving entity or, if more than one entity survives the transaction, the
controlling entity; (iv) an acquisition by any person, entity or group within
the meaning of Section 13(d) or 14(d) of the Exchange Act or any comparable
successor provisions (excluding any employee benefit plan, or related trust,
sponsored or maintained by the Company or an affiliate) of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act,
or comparable successor rules) of securities of the Company representing at
least fifty percent (50% of the combined voting power entitled to vote in the
election of directors; or (v) in the event that the individuals who, as of the
Effective Date, are members of the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least fifty percent
(50%) of said Board. (If the election, or nomination for election, by the
Company’s shareholders of any new member of said Board is approved by a vote of
at least fifty percent (50%) of the Incumbent Board, such new member of said
Board shall be considered a member of the Incumbent Board.) Notwithstanding the
foregoing, for the purposes of the Plan, an initial public offering of the
securities of the Company (an “IPO”) or any transactions or events constituting
part of an IPO shall not be deemed to constitute or in any way effect a Change
in Control.

 

For purposes of this Section 14(a)(1), the Incumbent Board, by a majority vote,
shall have the power to determine on the basis of information known to them (a)
the number of shares beneficially owned by any person, entity or group; (b)
whether there exists an agreement, arrangement or understanding with another as
to matters referred to in this Section 14(a)(1); and (c) such other matters with
respect to which a determination is necessary under this Section 14(a)(1).

 

(2)“Majority of Participants” shall mean Participants whose vested account
balance(s) under the Plan exceed 50% of the aggregate liabilities under the
Plan.

 



16

 



 

(b)The Incumbent Board shall have the specific authority to determine whether a
Change in Control has occurred under the guidance of this Section 14 and shall
be required to give the Trustee notice of a Change in Control. The Trustee shall
be entitled to rely upon such notice, but if the Trustee receives notice of a
Change in Control from another source, the Trustee shall make its own
independent determination.

 

Section 15. Confidentiality

 

This Trust Agreement and certain information relating to the Trust is
“Confidential Information” pursuant to applicable federal and state law, and as
such it shall be maintained in confidence and not disclosed, used or duplicated,
except as described in this Section 15. If it is necessary for the Trustee to
disclose Confidential Information to a third party in order to perform the
Trustee’s duties hereunder and Peet’s has authorized the Trustee to do so, the
Trustee shall disclose only such Confidential Information as is necessary for
such third party to perform its obligations to the Trustee and shall, before
such disclosure is made, ensure that said third party understands and agrees to
the confidentiality obligations set forth herein. The Trustee and Peet’s shall
maintain an appropriate information security program and adequate administrative
and physical safeguards to prevent the unauthorized disclosure, misuse,
alteration or destruction of Confidential Information, and shall inform the
other party as soon as possible of any security breach or other incident
involving possible unauthorized disclosure of or access to Confidential
Information. Confidential Information shall be returned to the disclosing party
upon request. Confidential Information does not include information that is
generally known or available to the public or that is not treated as
confidential by the disclosing party, provided, however, that this exception
shall not apply to any publicly available information to the extent that the
disclosure or sharing of the information by one or both parties is subject to
any limitation, restriction, consent, or notification requirement under any
applicable federal or state information privacy law or regulation. If the
receiving party is required by law, according to the advice of competent
counsel, to disclose Confidential Information, the receiving party may do so
without breaching this Section 15, but shall first, if feasible and legally
permissible, provide the disclosing party with prompt notice of such pending
disclosure so that the disclosing party may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Section 15.

 

Section 16. Miscellaneous

 

(a)Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.

 

(b)Peet’s hereby represents and warrants that the Plan has been established,
maintained and administered in accordance with all applicable laws, including,
without limitation, ERISA. Peet’s hereby indemnifies and agrees to hold the
Trustee harmless from all liabilities, including attorney’s fees, relating to or
arising out of the establishment, maintenance and administration of the Plan. To
the extent Peet’s does not pay any of such liabilities in a reasonably timely
manner, the Trustee may obtain payment from the Trust.

 

(c)Benefits payable to Participants under this Trust Agreement may not be
anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered or subjected to attachment, garnishment, levy, execution or other
legal or equitable process.

 

(d)This Trust Agreement shall be governed by and construed in accordance with
the laws of California, without regard to its principles of conflicts of laws.

 



17

 



 

IN WITNESS WHEREOF, this Trust Agreement has been executed on behalf of the
parties hereto effective as of the day and year first above written.

 

PEET’S OPERATING COMPANY, INC.   WELLS FARGO BANK, NATIONAL ASSOCIATION, as
TRUSTEE             By: /s/ Tom Cawley   By: /s/ Alan Frazier               Its:
CFO   Its: Senior Vice President                       ATTEST:   ATTEST:        
          By: /s/ Laila Tarraf   By: /s/ Michael Chadzutko               Its: VP
HR   Its: Vice President  



18

 

 

NONQUALIFIED
SUPPLEMENTAL DEFERRED COMPENSATION PLAN
- PLAN DOCUMENT -

 

19

 

 

NONQUALIFIED
SUPPLEMENTAL DEFERRED COMPENSATION PLAN
- PLAN DOCUMENT -

 

SECTION 1 Introduction

 

1.1Adoption of Plan and Purpose

 

This Plan is an unfunded, nonqualified deferred compensation plan. With the
consent of the Employer (as defined in subsection 2.16) the plan may be adopted
by executing the Adoption Agreement (as defined in subsection 2.3) in the form
attached hereto. The Plan contains certain variable features which the Employer
has specified in the Adoption Agreement. Only those variable features specified
by the Employer in the Adoption Agreement will be applicable to the Employer.

 

The purpose of the Plan is to provide certain supplemental benefits under the
Plan to a select group of management or highly compensated Employees of the
Employer (in accordance with Sections 201, 301 and 401 of ERISA), Members of the
Board(s) of the Employer, or Other Service Providers to the Employer (as defined
below), and to allow such Employees, Board Members or Other Service Providers
the opportunity to defer a portion of their salaries, bonuses and other
compensation, subject to the terms of the Plan. Participants (and their
Beneficiaries) shall have only those rights to payments as set forth in the Plan
and shall be considered general, unsecured creditors of the Employer with
respect to any such rights. The Plan is designed to comply with the American
Jobs Creation Act of 2004 (the “Jobs Act”) and Code Section 409A. It is intended
that the Plan be interpreted according to a good faith interpretation of the
Jobs Act and Code Section 409A, and consistent with published IRS guidance,
including proposed and final IRS regulations under Code Section 409A. Treatment
of amounts in the Plan under any transition rules provided under all IRS and
other guidance in connection with the Jobs Act or Code Section 409A shall be
expressly authorized hereunder in accordance with procedures developed by the
Administrator. In the event of any inconsistency between the terms of the Plan
and the Jobs Act or Code Section 409A (and regulations thereunder), the terms of
the Jobs Act and Code Section 409A (and the regulations thereunder) shall
control. The Plan is intended to constitute an account balance plan (as defined
in IRS Notice 2005-1, Q&A-9).

 

By becoming a Participant and making deferrals under this Plan, each Participant
agrees to be bound by the provisions of the Plan and the determinations of the
Employer and the Administrator hereunder.

 

1.2Adoption of the Plan

 

The Employer may adopt the Plan by completing and signing the Adoption Agreement
in the form attached hereto.

 

1.3Plan Year

 

The Plan is administered on the basis of a Plan Year, as defined in subsection
2.27.

 







1.4Plan Administration

 

The plan shall be administered by a plan administrator (the “Administrator,” as
that term is defined in Section 3(16)(A) of ERISA) designated by the Employer in
the Adoption Agreement. The Administrator has full discretionary authority to
construe and interpret the provisions of the Plan and make factual
determinations thereunder, including the power to determine the rights or
eligibility of employees or participants and any other persons, and the amounts
of their benefits under the plan, and to remedy ambiguities, inconsistencies or
omissions, and such determinations shall be binding on all parties. The
Administrator from time to time may adopt such rules and regulations as may be
necessary or desirable for the proper and efficient administration of the Plan
and as are consistent with the terms of the Plan. The administrator may delegate
all or any part of its powers, rights, and duties under the Plan to such person
or persons as it may deem advisable, and may engage agents to provide certain
administrative services with respect to the Plan. Any notice or document
relating to the Plan which is to be filed with the Administrator may be
delivered, or mailed by registered or certified mail, postage pre-paid, to the
Administrator, or to any designated representative of the Administrator, in care
of the Employer, at its principal office.

 

20

 

 

SECTION 2 Definitions

 

2.1Account

 

“Account” means all notional accounts and subaccounts maintained for a
Participant in order to reflect his interest under the Plan, as described in
Section 6.

 

2.2Administrator

 

“Administrator” means the individual or individuals (if any) delegated authority
by the Employer to administer the Plan, as defined in subsection 1.4.

 

2.3Adoption Agreement

 

“Adoption Agreement” shall mean the form executed by the Employer and attached
hereto, which Agreement shall constitute a part of the Plan.

 

2.4Beneficiary

 

“Beneficiary” means the person or persons to whom a deceased Participant’s
benefits are payable under subsection 9.5.

 

2.5Board

 

“Board” means the Board of Directors of the Employer (if applicable), as from
time to time constituted.

 

2.6Board Member

 

“Board Member” means a member of the Board.

 

2.7Bonus

 

“Bonus” (also referred to herein as a “Non-Performance-Based Bonus) means an
award of cash that is not a Performance-Based Bonus (as defined in subsection
2.25) that is payable to an Employee (or Board Member or Other Service Provider,
as applicable) in a given year, with respect to the immediately preceding Bonus
performance period, which may or may not be contingent upon the achievement of
specified performance goals.

 

2.8Code

 

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code shall include such section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing, or superseding such section.

 



21

 



 

2.9Compensation

 

“Compensation” shall mean the amount of a Participant’s remuneration from the
Employer designated in the Adoption Agreement. Notwithstanding the foregoing,
the Compensation of an Other Service Provider (as defined in subsection 2.22)
shall mean his remuneration from the Employer pursuant to an agreement to
provide services to the Employer. With respect to any Participant who is a
Member of the Board (if applicable), “Compensation” means all cash remuneration
which, absent a deferral election under the Plan, would have otherwise been
received by the Board Member in the taxable year, payable to the Board Member
for service on the Board and on Board committees, including any cash payable for
attendance at Board meetings and Board committee meetings, but not including any
amounts constituting reimbursements of expenses to Board Members. To the extent
the Employer has designated “401(k) Refunds” in the Adoption Agreement (and to
the extent elected by the Participant), an amount equal to the Participant’s
“401(k) Refund” shall be deferred from the Participant’s Compensation otherwise
payable to the Participant in the next subsequent Compensation pay period (or
such later pay period as the Administrator determines shall be administratively
feasible), and shall be credited to the Participant’s Compensation Deferral
Account in accordance with subsection 4.1. For purposes of this subsection,
“401(k) Refund” means any amount distributed to the applicable Participant from
the Employer’s qualified retirement plan intended to comply with Section 401(k)
of the Code that is in excess of the maximum deferral for the prior calendar
year allowable under such qualified retirement plan. Notwithstanding the
foregoing, the definition of compensation for purposes of determining key
employees under subsection 9.3 of the Plan shall be determined solely in
accordance with subsection 9.3. To the extent not otherwise designated by the
Employer in a separate document forming part of the Plan, Compensation payable
after December 31 of a given year solely for services performed during the
Employer’s final payroll period containing December 31, is treated as
Compensation payable for services performed in the subsequent year in which the
non-deferred portion of the payroll payment is actually made.

 

2.10Compensation Deferrals

 

“Compensation Deferrals” means the amounts credited to a Participant’s
Compensation Deferral Account pursuant to the Participant’s election made in
accordance with subsection 4.1.

 

2.11Deferral Election

 

“Deferral Election” means an election by a Participant to make Compensation
Deferrals or Performance-Based Bonus Deferrals in accordance with Section 4.

 

2.12Disability

 

“Disability” for purposes of this Plan shall mean the occurrence of an event as
a result of which the Participant is considered disabled, as designated by the
Employer in the Adoption Agreement.

 



22

 



 

2.13Effective Date

 

“Effective Date” means the Effective Date of the Plan, as indicated in the
Adoption Agreement.

 

2.14Eligible Individual

 

“Eligible Individual” means each Board Member, Other Service Provider, or
Employee of an Employer who satisfies the eligibility requirements set forth in
the Adoption Agreement, for the period during which he is determined by the
Employer to satisfy such requirements.

 

2.15Employee

 

“Employee” means a person who is employed by an Employer and is treated and/or
classified by the Employer as a common law employee for purposes of wage
withholding for Federal income taxes. If a person is not considered to be an
Employee of the Employer in accordance with the preceding sentence, a subsequent
determination by the Employer, any governmental agency, or a court that the
person is a common law employee of the Employer, even if such determination is
applicable to prior years, will not have a retroactive effect for purposes of
eligibility to participate in the Plan.

 

2.16Employer

 

“Employer” means the business entity designated in the Adoption Agreement, and
its successors and assigns unless otherwise herein provided, or any other
corporation or business organization which, with the consent of the Employer, or
its successors or assigns, assumes the Employer’s obligations hereunder, and any
affiliate or subsidiary of the Employer, as defined in Subsections 414(b) and
(c) of the Code, or other corporation or business organization that has adopted
the Plan on behalf of its Eligible Individuals with the consent of the Employer.

 

2.17Employer Contributions

 

“Employer Contributions” means the amounts other than Matching Contributions
that are credited to a Participant’s Employer Contributions Account under the
Plan by the Employer in accordance with subsection 4.4.

 

2.18ERISA

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
Reference to a specific section of ERISA shall include such section, any valid
regulation promulgated thereunder, and any comparable provision of any future
legislation amending, supplementing, or superseding such section.

 

2.19Fiscal Year Compensation

 

“Fiscal Year Compensation” means Compensation relating to a period of service
coextensive with one or more consecutive non-calendar-year fiscal years of the
Employer, where no amount of such Compensation is paid or payable during the
service period. For example, a Bonus based upon a service period of two
consecutive fiscal years payable after the completion of the second fiscal year
would be “Fiscal Year Compensation,” but periodic salary payments or Bonuses
based on service periods other than the Employer’s fiscal year would not be
Fiscal Year Compensation.

 



23

 



 

2.20Investment Funds

 

“Investment Funds” means the notional funds or other investment vehicles
designated pursuant to subsection 5.1.

 

2.21Matching Contributions

 

“Matching Contributions” means the amounts credited to a Participant’s Employer
Contribution Account under the Plan by the Employer that are based on the amount
of Participant Deferrals made by the Participant under the Plan, or that are
based upon such other formula as designated by the Employer in the Adoption
Agreement, in accordance with subsection 4.3.

 

2.22Other Service Providers

 

“Other Service Providers” shall mean independent contractors, consultants, or
other similar providers of services to the Employer, other than Employees and
Board Members. To the extent that an Other Service Provider is unrelated to the
Employer, as described in Code Section 409A and other applicable regulations,
guidance, etc. thereunder, the provisions of such guidance shall not apply. To
the extent that an Other Service Provider uses an accrual method of accounting
for a given taxable year, amounts deferred under the Plan in such taxable year
shall not be subject to Code Section 409A and other applicable guidance
thereunder, notwithstanding any provision of the Plan to the contrary.

 

2.23Participant

 

“Participant” means an Eligible Individual who meets the requirements of Section
3 and elects to make Compensation Deferrals pursuant to Section 4, or who
receives Employer Contributions or Matching Contributions pursuant to subsection
4.3 or 4.4. A Participant shall cease being a Participant in accordance with
subsection 3.2 herein.

 

2.24Participant Deferrals

 

“Participant Deferrals” means all amounts deferred by a Participant under this
Plan, including Participant Compensation Deferrals and Participant
Performance-Based Bonus Deferrals.

 

2.25Performance-Based Bonus

 

“Performance-Based Bonus” generally means Compensation where the amount of, or
entitlement to, the compensation is contingent on the satisfaction of previously
established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months in which the Eligible
Individual performs services, pursuant to rules described in Treasury Regulation
Section 1.409A-1(e).

 



24

 



 

2.26Performance-Based Bonus Deferrals

 

“Performance-Based Bonus Deferrals” means the amounts credited to a
Participant’s Compensation Deferral Account from the Participant’s
Performance-Based Bonus pursuant to the Participant’s election made in
accordance with subsection 4.2.

 

2.27Plan Year

 

“Plan Year” means each 12-month period specified in the Adoption Agreement, on
the basis of which the Plan is administered.

 

2.28Retirement

 

“Retirement” for purposes of this Plan means the Participant’s Termination Date,
as defined in subsection 2.30, after attaining any age and/or service minimums
with respect to Retirement or Early Retirement as designated by the Employer in
the Adoption Agreement.

 

2.29Spouse

 

“Spouse” means the person to whom a Participant is legally married under
applicable state law at the earlier of the date of the Participant’s death or
the date payment of the Participant’s benefits commenced and who is living on
the date of the Participant’s death.

 

2.30Termination Date

 

“Termination Date” means (i) with respect to an Employee Participant, the
Participant’s separation from service (within the meaning of Section 409A of the
Code and the regulations, notices and other guidance thereunder, including death
or Disability) with the Employer, and any subsidiary or affiliate of the
Employer as defined in Sections 414(b) and (c) of the Code; (ii) with respect to
a Board Member Participant, the Participant’s resignation or removal from the
Board (for any reason, including death or Disability); and (iii) with respect to
any Other Service Provider, the expiration of all agreements to provide services
to the Employer (for any reason, including death or Disability). The date that
an Employee’s, Board Member’s, or Other Service Provider’s performance of
services for all the Employers is reduced to a level less than 20% of the
average level of services performed in the preceding 36-month period, shall be
considered a Termination Date, and the performance of services at a level of 50%
or more of the average level of services performed in the preceding 36-month
period shall not be considered a Termination Date, based on the parties’
reasonable expectations as of the applicable date. If a Participant is both a
Board Member Participant and an Employee Participant, “Termination Date” means
the date the Participant satisfies both criteria (i) and (ii) above.

 

2.31Valuation Date

 

“Valuation Date” means the last day of each Plan Year and any other date that
the Employer, in its sole discretion, designates as a Valuation Date, as of
which the value of an Investment Fund is adjusted for notional deferrals,
contributions, distributions, gains, losses, or expenses.

 

2.32Other Definitions

 

Other defined terms used in the Plan shall have the meanings given such terms
elsewhere in the Plan.

 

25

 

 

SECTION 3 Eligibility and Participation

 

3.1Eligibility

 

Each Eligible Individual on the Effective Date of the Plan shall be eligible to
become a Participant by properly making a Deferral Election on a timely basis as
described in Section 4, or, if applicable and eligible as designated by the
Employer in the Adoption Agreement, by receiving a Matching Contribution or
other Employer Contribution under the Plan. Each other Eligible Individual may
become a Participant by making a Deferral Election on a timely basis as
described in Section 4 or, if applicable and eligible as designated by the
Employer in the Adoption Agreement, by receiving a Matching Contribution or
other Employer Contribution under the Plan. Each Eligible Individual’s decision
to become a Participant by making a Deferral Election shall be entirely
voluntary. The Employer may require the Participant to complete any necessary
forms or other information as it deems necessary or advisable prior to
permitting the Eligible Individual to commence participation in the Plan.

 

3.2Cessation of Participation

 

If a Termination Date occurs with respect to a Participant, or if a Participant
otherwise ceases to be an Eligible Individual, no further Compensation
Deferrals, Performance-Based Bonus Deferrals, Matching Contributions or other
Employer Contributions shall be credited to the Participant’s Accounts after the
Participant’s Termination Date or date the Participant ceases to be eligible (or
as soon as administratively feasible after the date the Participant ceases to be
eligible), unless he is again determined to be an Eligible Individual, but the
balance credited to his Accounts shall continue to be adjusted for notional
investment gains and losses under the terms of the Plan and shall be distributed
to him at the time and manner set forth in Section 9. An Employee, Board Member
or Other Service Provider shall cease to be a Participant after his Termination
Date or other loss of eligibility as soon as his entire Account balance has been
distributed.

 

3.3Eligibility for Matching or Employer Contributions

 

An Employee Participant who has satisfied the requirements necessary to become
an Eligible Individual with respect to Matching Contributions as specified in
the Adoption Agreement, and who has made a Compensation Deferral election
pursuant to subsection 4.1 herein or who has satisfied such other criteria as
specified in the Adoption Agreement, shall be eligible to receive Matching
Contributions described in subsection 4.3. An Employee Participant who has
satisfied the requirements necessary to become an Eligible Individual with
respect to Employer Contributions other than Matching Contributions as specified
in the Adoption Agreement, shall be eligible to receive Employer Contributions
described in subsection 4.4.

 

26

 

 

SECTION 4 Deferrals and Contributions

 

4.1Compensation Deferrals Other Than Performance-Based Bonus Deferrals

 

Each Plan Year, an Eligible Individual may elect to defer receipt of no less
than the minimum and no greater than the maximum percentage or amount selected
by the Employer in the Adoption Agreement with respect to each type of
Compensation (other than Performance-Based Bonuses) earned with respect to pay
periods beginning on and after the effective date of the election; provided,
however, that Compensation earned prior to the date the Participant satisfies
the eligibility requirements of Section 3 shall not be eligible for deferral
under this Plan. Except as otherwise provided in this subsection, a
Participant’s Deferral Election for a Plan Year under this subsection must be
made not later than December 31 of the preceding Plan Year (or such earlier date
as determined by the Administrator) with respect to Compensation (other than
Performance-Based Bonuses) earned in pay periods beginning on or after the
following January 1 in accordance with rules established by the Administrator.

 

An Employee, Board Member or Other Service Provider who first becomes an
Eligible Individual during a Plan Year (by virtue of a promotion, Compensation
increase, commencement of employment with the Employer, commencement of Board
service, execution of an agreement to provide services to an Employer, or any
other reason) shall be provided enrollment documents (including Deferral
Election forms) as soon as administratively feasible following such initial
notification of eligibility. Such Eligible Individual must make his Deferral
Elections within 30 days after first becoming an Eligible Individual, with
respect to his Compensation (other than Performance-Based Bonuses) earned on or
after the effective date of the Deferral Election (provided, however, that if
such Eligible Individual is participating in any other account balance plan
maintained by the Employer or any member of the Employer’s “controlled group”
(as defined in subsections 414(b) and (c) of the Code), such Eligible Individual
must make his Compensation Deferral Election no later than December 31 of the
preceding Plan Year (or such earlier date as determined by the Administrator),
or he may not elect to make Compensation Deferrals for that initial Plan Year).
If an Eligible Individual does not elect to make Compensation Deferrals during
that initial 30-day period, he may not later elect to make Compensation
Deferrals for that year under this subsection. In the event that an Eligible
Individual first becomes eligible during a Plan Year with respect to which
Fiscal Year Compensation is payable, such Eligible Individual must make his
Fiscal Year Compensation Deferral Election on or before the end of the fiscal
year of the Employer immediately preceding the first fiscal year in which any
services are performed for which the Fiscal Year Compensation is payable.

 

In the case of an Employee, Board Member or Other Service Provider who is
rehired (or who recommences Board Service or recommences providing services to
an Employer as an Other Service Provider) after having previously been an
Eligible Individual, the phrase “first becomes an Eligible Individual” in the
first sentence of the preceding paragraph shall be interpreted to apply only
where the Eligible Individual either (i) previously received payment of his
total Account balances under the Plan, or (ii) did not previously receive
payment of his total Account balances under the Plan, but is rehired (or
recommences Board Service or recommences providing services to an Employer as an
Other Service Provider) at least 24 months after his last day as a previously
Eligible Individual prior to again becoming such an Eligible Individual. In all
other cases such rehired Employee, Board Member or Other Service Provider may
not elect to make Compensation Deferrals until the next date determined by the
Administrator with respect to Compensation earned after the following January 1.
Similarly, in the case of an Employee who recommences status as an Eligible
Individual for any other reason after having previously lost his status as an
Eligible Individual (due to Compensation fluctuations, transfer from an
ineligible location or job classification, or otherwise), the phrase “first
becomes an Eligible Individual” shall be interpreted to apply only where the
Eligible Individual either: (i) previously received payment of his total Account
balances under the Plan, or (ii) did not previously receive payment of his total
Account balances under the Plan, but regains his status as an Eligible
Individual at least 24 months after his last day as a previously Eligible
Individual prior to again becoming such an Eligible Individual. In all other
cases such Re-Eligible Participant may not elect to make Compensation Deferrals
until the next date determined by the Administrator with respect to Compensation
earned after the following January 1.

 



27

 



 

An election to make Compensation Deferrals under this subsection 4.1 shall
remain in effect through the last pay period commencing in the calendar year to
which the election applies (except as provided in subsection 4.5), shall apply
with respect to the applicable type of Compensation (other than
Performance-Based Bonuses) to which the Deferral Election relates earned for pay
periods commencing in the applicable calendar year to which the election applies
while the Participant remains an Eligible Individual, and shall be irrevocable
(provided, however, that a Participant making a Deferral Election under this
subsection may change his election at any time prior to December 31 of the year
preceding the year for which the Deferral Election is applicable, subject to
rules established by the Administrator). If a Participant fails to make a
Compensation Deferral election for a given Plan Year, such Participant’s
Compensation Deferral Election for that Plan Year shall be deemed to be zero;
provided, however, that if the Employer has elected in the Adoption Agreement
that a Participant’s Compensation Deferral Election shall be “evergreen”, then
such Participant’s Compensation Deferral Election shall be deemed to be
identical to the most recent applicable Deferral Election on file with the
Administrator with respect to the applicable type of Compensation; provided,
however, that no In-Service Distribution shall be applicable to any amounts
deferred in a year in which the Participant fails to make an affirmative
election, and payment of such amounts for such year shall be made in accordance
with his most recent election on file with the Administrator (if no election is
on file, then such amounts shall be paid to him in a single lump sum).

 

Compensation Deferrals shall be credited to the Participant’s Compensation
Deferral Account as soon as administratively feasible after such amounts would
have been payable to the Participant.

 

4.2Performance-Based Bonus Deferrals

 

Each Plan Year, an Eligible Individual may elect to defer receipt of no less
than the minimum and no greater than the maximum percentage or amount selected
by the Employer in the Adoption Agreement with respect to Performance-Based
Bonuses earned with respect to the performance period for which the
Performance-Based Bonus is earned; provided, however, that the Eligible
Individual performed services continuously from a date no later than the date
upon which the performance criteria are established through a date no earlier
than the date upon which the Eligible Individual makes a Performance-Based Bonus
Deferral Election; and further provided that in no event may an election to
defer Performance-Based Bonuses be made after such Bonuses have become readily
ascertainable. Except as otherwise provided in this subsection, a Participant’s
Performance-Based Bonus Deferral Election under this subsection must be made not
later than six months (or such earlier date as determined by the Administrator)
prior to the end of the performance period.

 



28

 



 

An Employee, Board Member or Other Service Provider who first becomes an
Eligible Individual during a Plan Year (by virtue of a promotion, Compensation
increase, commencement of employment with the Employer, commencement of Board
service, execution of an agreement to provide services to an Employer, or any
other reason) shall be provided enrollment documents (including Deferral
Election forms) as soon as administratively feasible following such initial
notification of eligibility. Such Eligible Individual must make his
Performance-Based Bonus Deferral Election within 30 days after first becoming an
Eligible Individual (provided, however, that if such Eligible Individual is
participating in any other account balance plan maintained by the Employer or
any member of the Employer’s “controlled group” (as defined in subsections
414(b) and (c) of the Code), such Eligible Individual must make his
Performance-Based Bonus Deferral Election no later than six months (or such
earlier date as determined by the Administrator) prior to the end of the
performance period, or he may not elect to make Performance-Based Bonus
Deferrals for such initial Plan Year. In the case of a Deferral Election in the
first year of eligibility that is made after the beginning of the
Performance-Based Bonus performance period, the Deferral Election will apply to
the portion of the Performance-Based Bonus equal to the total amount of the
Performance-Based Bonus for the performance period multiplied by the ratio of
the number of days remaining in the performance period after the effective date
of the Deferral Election over the total number of days in the Performance
Period. If an Eligible Individual does not elect to make a Performance-Based
Bonus Deferral during that initial 30-day period, he may not later elect to make
a Performance-Based Bonus Deferral for that performance period under this
subsection. Rules relating to the timing of elections to make a
Performance-Based Bonus Deferral with respect to an Employee, Board Member or
Other Service Provider who becomes an Eligible Individual (due to rehire or
other similar event) after having previously been an Eligible Individual shall
be applied in a manner similar to rules described applicable to rehired and
other Re-Eligible Participants in subsection 4.1 above.

 

An election to make Performance-Based Bonus Deferrals under this subsection 4.2
shall remain in effect through the end of the performance period to which the
election applies (except as provided in subsection 4.5), and shall be
irrevocable (provided, however, that a Participant making a Performance-Based
Bonus Deferral Election under this subsection may change his election at any
time prior to the first day of the six-month period ending on the last day of
the performance period for which the Performance-Based Bonus Deferral Election
is applicable, subject to rules established by the Administrator). If a
Participant fails to make a Performance-Based Bonus Deferral Election for a
given performance period, such Participant’s Performance-Based Bonus Deferral
Election for that performance period shall be deemed to be zero; provided,
however, that if the Employer has elected in the Adoption Agreement that a
Participant’s Performance-Based Deferral Election shall be “evergreen”, then
such Participant’s Performance-Based Bonus Deferral Election shall be deemed to
be identical to the most recent applicable Performance-Based Bonus Deferral
Election on file with the Administrator; provided, however, that no In-Service
Distribution shall be applicable to any amounts deferred in a year in which the
Participant fails to make an affirmative election, and payment of such amounts
for such year shall be made in accordance with his most recent election on file
with the Administrator (if no election is on file, then such amounts shall be
paid to him in a single lump sum).

 



29

 



 

Performance-Based Bonus Deferrals shall be credited to the Participant’s
Compensation Deferral Account as soon as administratively feasible after such
amounts would have been payable to the Participant.

 

4.3Matching Contributions

 

Matching Contributions shall be determined in accordance with the formula
specified in the Adoption Agreement, and shall be credited to the Employer
Contribution Accounts of Participants who have satisfied the eligibility
requirements for Matching Contributions specified in the Adoption Agreement.
Matching Contributions under this Plan shall be credited to such Participants’
Employer Contribution Accounts as soon as administratively feasible after the
Applicable Period selected in the Adoption Agreement, but only with respect to
Participants eligible to receive such Matching Contributions as described in the
Adoption Agreement.

 

4.4Other Employer Contributions

 

Employer Contributions other than Matching Contributions shall be discretionary
from year to year, and shall be credited to the Employer Contribution Accounts
of Participants who have satisfied the eligibility requirements for Employer
Contributions, all as determined by the Employer and documented in writing, and
such writings will form part of the Plan, as specified in the Adoption
Agreement. Employer Contributions under this Plan shall be credited to such
Participants’ Employer Contributions Accounts as soon as administratively
feasible.

 

4.5No Election Changes During Plan Year

 

A Participant shall not be permitted to change or revoke his Deferral Elections
(except as otherwise described in subsections 4.1 and 4.2), except that, if a
Participant’s status changes such that he becomes ineligible for the Plan, the
Participant’s Deferrals under the Plan shall cease as described in subsection
3.2. Notwithstanding the foregoing, in the event the Employer maintains a
qualified plan designed to comply with the requirements of Code Section 401(k)
that requires the cessation of all deferrals in the event of a hardship
withdrawal under such plan, the Participant’s Deferrals under this Plan shall
cease as soon as administratively feasible upon notification to the
Administrator that the participant has taken such a hardship withdrawal.
Notwithstanding the foregoing, if the Employer has elected in the Adoption
Agreement to permit Unforeseeable Emergency Withdrawals pursuant to subsection
9.8, the Participant’s Deferrals under this Plan shall cease as soon as
administratively feasible upon approval by the Administrator of a Participant’s
properly submitted request for an Unforeseeable Emergency Withdrawal under
subsection 9.8.

 

4.6Crediting of Deferrals

 

The amount of deferrals pursuant to subsections 4.1 and 4.2 shall be credited to
the Participant’s Accounts as of a date determined to be administratively
feasible by the Administrator.



 

4.7Reduction of Deferrals or Contributions

 

Any Participant Deferrals or Employer Contributions to be credited to a
Participant’s Account under this Section may be reduced by an amount equal to
the Federal or state income, payroll, or other taxes required to be withheld on
such deferrals or contributions or to satisfy any necessary employee welfare
plan contributions. A Participant shall be entitled only to the net amount of
such deferral or contribution (as adjusted from time to time pursuant to the
terms of the Plan). The Administrator may limit a Participant’s Deferral
Election if, as a result of any election, a Participant’s Compensation from the
Employer would be insufficient to cover taxes, withholding, and other required
deductions applicable to the Participant.

 

30

 

 

SECTION 5 Notional Investments

 

5.1Investment Funds

 

The Employer may designate, in its discretion, one or more Investment Funds for
the notional investment of Participants’ Accounts. The Employer, in its
discretion, may from time to time establish new Investment Funds or eliminate
existing Investment Funds. The Investment Funds are for recordkeeping purposes
only and do not allow Participants to direct any Employer assets (including, if
applicable, the assets of any trust related to the Plan). Each Participant’s
Accounts shall be adjusted pursuant to the Participant’s notional investment
elections made in accordance with this Section 5, except as otherwise determined
by the Employer or Administrator in their sole discretion.

 

5.2Investment Fund Elections

 

The Employer shall have full discretion in the direction of notional investments
of Participants’ Accounts under the Plan; provided, however, that if the
Employer so elects in the Adoption Agreement, each Participant may elect from
among the Investment Funds for the notional investment of such of his Accounts
as are permitted under the Adoption Agreement from time to time in accordance
with procedures established by the Employer. The Administrator, in its
discretion, may adopt (and may modify from time to time) such rules and
procedures as it deems necessary or appropriate to implement the notional
investment of the Participant’s Accounts. Such procedures may differ among
Participants or classes of Participants, as determined by the Employer or the
Administrator in its discretion. The Employer or Administrator may limit, delay
or restrict the notional investment of certain Participants’ Accounts, or
restrict allocation or reallocation into specified notional investment options,
in accordance with rules established in order to comply with Employer policy and
applicable law, to minimize regulated filings and disclosures, or under any
other circumstances in the discretion of the Employer. Any deferred amounts
subject to a Participant’s investment election that must be so limited, delayed
or restricted under such circumstances may be notionally invested in an
Investment Fund designated by the Administrator, or may be credited with
earnings at a rate determined by the Administrator, which rate may be zero. A
Participant’s notional investment election shall remain in effect until later
changed in accordance with the rules of the Administrator. If a Participant does
not make a notional investment election, all deferrals by the Participant and
contributions on his behalf will be deemed to be notionally invested in the
Investment Fund designated by the Employer for such purpose, or, at the
Employer’s election, may remain uninvested until such time as the Administrator
receives proper direction, or may be credited with earnings at a rate determined
by the Administrator or Employer, which rate may be zero.

 

5.3Investment Fund Transfers

 

A Participant may elect that all or a part of his notional interest in an
Investment Fund shall be transferred to one or more of the other Investment
Funds. A Participant may make such notional Investment Fund transfers in
accordance with rules established from time to time by the Employer or the
Administrator, and in accordance with subsection 5.2.

 

31

 

 

SECTION 6 Accounting

 

6.1Individual Accounts

 

Bookkeeping Accounts shall be maintained under the Plan in the name of each
Participant, as applicable, along with any subaccounts under such Accounts
deemed necessary or advisable from time to time, including a subaccount for each
Plan Year that a Participant’s Deferral Election is in effect. Each such
subaccount shall reflect (i) the amount of the Participant’s Deferral during
that year, any Matching Contributions or Employer Contributions credited during
that year, and the notional gains, losses, expenses, appreciation and
depreciation attributable thereto.

 

Rules and procedures may be established relating to the maintenance, adjustment,
and liquidation of Participants’ Accounts, the crediting of deferrals and
contributions and the notional gains, losses, expenses, appreciation, and
depreciation attributable thereto, as are considered necessary or advisable.

 

6.2Adjustment of Accounts

 

Pursuant to rules established by the Employer, Participants’ Accounts will be
adjusted on each Valuation Date, except as provided in Section 9, to reflect the
notional value of the various Investment Funds as of such date, including
adjustments to reflect any deferrals and contributions, notional transfers
between Investment Funds, and notional gains, losses, expenses, appreciation, or
depreciation with respect to such Accounts since the previous Valuation Date.
The “value” of an Investment Fund at any Valuation Date may be based on the fair
market value of the Investment Fund, as determined by the Administrator in its
sole discretion.

 

6.3Accounting Methods

 

The accounting methods or formulae to be used under the Plan for purposes of
monitoring Participants’ Accounts, including the calculation and crediting of
notional gains, losses, expenses, appreciation, or depreciation, shall be
determined by the Administrator in its sole discretion. The accounting methods
or formulae selected by the Administrator may be revised from time to time.

 

6.4Statement of Account

 

At such times and in such manner as determined by the Administrator, but at
least annually, each Participant will be furnished with a statement reflecting
the condition of his Accounts.

 

32

 

 

SECTION 7 Vesting

 

A Participant shall be fully vested at all times in his Compensation Deferral
Account (if applicable). A Participant shall be vested in his Matching
Contributions and/or Employer Contributions (if applicable), in accordance with
the vesting schedule elected by the Employer under the Adoption Agreement.
Vesting Years of Service shall be determined in accordance with the election
made by the Employer in the Adoption Agreement. Amounts in a Participant’s
Accounts that are not vested upon the Participant’s Termination Date
(“forfeitures”) shall be used to reinstate amounts previously forfeited by other
Participants who are subsequently rehired, or shall be returned to the Employer,
in the discretion of the Employer or the Administrator.

 

If a Participant has a Termination Date with the Employer as a result of the
Participant’s Misconduct (as defined by the Employer in the Adoption Agreement),
or if the Participant engages in Competition with the Employer (as defined by
the Employer in the Adoption Agreement), and the Employer has so elected in the
Adoption Agreement, the Participant shall forfeit all amounts allocated to his
or her Matching Contribution Account and/or Employer Contribution Accounts (if
applicable). Such forfeitures shall be returned to the Employer.

 

Neither the Administrator nor the Employer in any way guarantee the
Participant’s Account balance from loss or depreciation. Notwithstanding any
provision of the Plan to the contrary, the Participant’s Account balance is
subject to Section 8.

 

Vesting Years of Service in the event of the rehire of a Participant shall be
reinstated, and amounts previously forfeited by such Participants shall be
reinstated from forfeitures made by other Participants, or shall be reinstated
by the Employer.

 

33

 

 

SECTION 8 Funding

 

No Participant or other person shall acquire by reason of the Plan any right in
or title to any assets, funds, or property of the Employer whatsoever,
including, without limiting the generality of the foregoing, any specific funds,
assets, or other property of the Employer. Benefits under the Plan are unfunded
and unsecured. A Participant shall have only an unfunded, unsecured right to the
amounts, if any, payable hereunder to that Participant. The Employer’s
obligations under this Plan are not secured or funded in any manner, even if the
Employer elects to establish a trust with respect to the Plan. Even though
benefits provided under the Plan are not funded, the Employer may establish a
trust to assist in the payment of benefits. All investments under this Plan are
notional and do not obligate the Employer (or its delegates) to invest the
assets of the Employer or of any such trust in a similar manner.

 

34

 

 

SECTION 9 Distribution of Accounts

 

9.1Distribution of Accounts

 

With respect to any Participant who has a Termination Date that precedes his
Retirement date, an amount equal to the Participant’s vested Account balances
shall be distributed to the Participant (or, in the case of the Participant’s
death, to the Participant’s Beneficiary), in the form of a single lump sum
payment, or, if subsection 9.2 applies, in the form of installment payments as
designated by the Employer in the Adoption Agreement. Subject to subsection 9.3
hereof, distribution of a Participant’s Accounts shall be made within the 90-day
period following the Participant’s Termination Date (provided, however, that if
calculation of the amount of the payment is not administratively practicable due
to events beyond the control of the Participant, the payment will be made as
soon as administratively practicable for the Administrator to make such
payment). Notwithstanding any provision of the Plan to the contrary, for
purposes of this subsection, a Participant’s Accounts shall be valued as of a
Valuation Date as soon as administratively feasible preceding the date such
distribution is made, in accordance with rules established by the Administrator.
A Participant’s Accounts may be offset by any amounts owed by the Participant to
the Employer, but such offset shall not occur in excess of or prior to the date
distribution of the amount would otherwise be made to the Participant.

 

Notwithstanding the foregoing, to the extent designated by the Employer in the
Adoption Agreement, a Participant may elect, in accordance with this subsection,
a distribution date for his Compensation Deferral Accounts that is prior to his
Termination Date (an “In-Service Distribution”). A Participant’s election of an
In-Service Distribution date must: (i) be made at the time of his Deferral
Election for a Plan Year; and (ii) apply only to amounts deferred pursuant to
that election, and any earnings, gains, losses, appreciation, and depreciation
credited thereto or debited therefrom with respect to such amounts. To the
extent permitted by the Employer, a Participant may elect an In-Service
Distribution date with respect to Performance-Based Bonus Deferrals that is
separate from an In-Service Distribution date with respect to Compensation
Deferrals other than Performance-Based Bonus Deferrals for the same year,
provided that the applicable In-Service Distribution date may not be earlier
than the number of years designated by the Employer in the Adoption Agreement
following the year in which the applicable Compensation would have been paid
absent the deferral, or as further determined or limited in accordance with
rules established by the Administrator. Payments made pursuant to an In-Service
Distribution election shall be made in a lump sum as soon as administratively
feasible following January 1 of the calendar year in which the payment was
elected to be made, but in no event later than the end of the calendar year in
which the payment was elected to be made (provided, however, that if calculation
of the amount of the payment is not administratively practicable due to events
beyond the control of the Participant, the payment will be made as soon as
administratively practicable for the Administrator to make such payment). For
purposes of such payment, the value of the Participant’s Accounts for the
applicable Plan Year shall be determined as of a Valuation Date preceding the
date that such distribution is made, in accordance with rules established by the
Administrator. In the event a Participant’s Termination Date occurs (or, if
elected by the Employer in the Adoption Agreement, in the event a Change in
Control of the Employer occurs) prior to the date the Participant had previously
elected to have an In-Service Distribution payment made to him, such amount
shall be paid to the Participant under the rules applicable for payment on
Termination of Employment in accordance with this subsection 9.1 and subsection
9.2. No In-Service Distribution shall be applicable to any amounts deferred in a
year in which the Participant fails to make an affirmative election, and payment
of such amounts for such year shall be made in accordance with his most recent
election on file with the Administrator (if no election is on file, then such
amounts shall be paid to him in a single lump sum).

 



35

 



 

To the extent elected by the Employer in the Adoption Agreement, Participants
whose Termination Date has not yet occurred may elect to defer payment of any
In-Service Distribution, provided that such election is made in accordance with
procedures established by the Administrator, and further provided that any such
election must be made no later than 12 calendar months prior to the originally
elected In-Service Distribution Date. Participants may elect any deferred
payment date, but such date must be no fewer than five years from the original
In-Service Distribution Date.

 

9.2Installment Distributions

 

To the extent elected by the Employer in the Adoption Agreement, a Participant
may elect to receive payments from his Accounts in the form of a single lump
sum, as described in Section 9.1, or in annual installments over a period
elected by the Employer in the Adoption Agreement. To the extent a Participant
fails to make an election, the Participant shall be deemed to have elected to
receive his distribution for that Plan Year in the form of a single lump sum. To
the extent elected by the Employer in the Adoption Agreement, a Participant may
make a separate election with respect to his Performance-Based Bonus Deferrals
for each year (as adjusted for gains and losses thereon) that provides for a
different method of distribution from the method of distribution he elects with
respect to his Compensation Deferrals (as adjusted for gains and losses thereon)
for that year. The Participant’s Employer Contributions Account attributable to
such year, if any (as adjusted for gains and losses thereon), shall be
distributed in the same manner as his Compensation Deferral Account for such
year.

 

(a)Installment Elections. A Participant will be required to make his
distribution election prior to the commencement of each calendar year (or, in
the event of an election with respect to Performance-Based Bonuses, prior to six
months before the end of the applicable performance period), or such earlier
date as determined by the Administrator.

 

(b)Installment Payments. The first installment payment shall generally be within
the 90-day period following the Participant’s Termination Date (provided,
however, that if calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the
Participant, the payment will be made as soon as administratively practicable
for the Administrator to make such payment). Succeeding payments shall generally
be made by January 1 of each succeeding calendar year, but in no event later
than the end of each succeeding calendar year (provided, however, that if
calculation of the amount of the payment is not administratively practicable due
to events beyond the control of the Participant, the payment will be made as
soon as administratively practicable for the Administrator to make such
payment). The amount to be distributed in each installment payment shall be
determined by dividing the value of the Participant’s Accounts as of a Valuation
Date preceding the date of each distribution by the number of installment
payments remaining to be made, in accordance with rules established by the
Administrator. In the event of the death of the Participant prior to the full
payment of his Accounts, payments will continue to be made to his Beneficiary in
the same manner and at the same time as would have been payable to the
Participant, but substituting the Participant’s date of death for the
Participant’s Retirement Date.

 



36

 



 

To the extent elected by the Employer in the Adoption Agreement, Participants
who have elected payment in installments may make a subsequent election to elect
payment of that amount in the form of a lump sum, if payment of installments
with respect to that year’s deferrals has not yet commenced. Such election must
be made in accordance with procedures established by the Administrator, and any
such election must be made no later than 12 calendar months prior to the
originally elected payment date of the first installment. The new payment date
for the installment with respect to which such election is made must be deferred
to the later of: (i) five years from the date such payment would otherwise have
been made, or (ii) the last payment date of the last installment with respect to
that year’s deferrals. To the extent elected by the Employer in the Adoption
Agreement, Participants who have elected payment in installments may make a
subsequent election to change the number of such installment payments so long as
no acceleration of distribution payments occurs (but no fewer than the minimum
number, and not to exceed the maximum number of installments elected by the
Employer in the Adoption Agreement), if payment of installments with respect to
that year’s Deferral Elections has not yet commenced. Such election must be made
in accordance with procedures established by the Administrator, and any such
election must be made no later than 12 calendar months prior to the originally
elected payment date of the first installment. The new payment date for any
installment with respect to which such election is made must be deferred for a
period of not less than five years from the date such payment would otherwise
have been made. In the event payment has been elected by the Participant in the
form of installments (to the extent elected by the Employer in the Adoption
Agreement), each installment payment shall be considered a separately
identifiable payment. In the event payment has been elected by the Participant
in the form of a lump sum (or in the event payment shall be made to the
Participant in the form of a lump sum under the terms of the Plan in the absence
of or in lieu of the Participant’s election), then the lump sum form shall be
deemed to be a separately identifiable form of payment, and the Participant may
make a subsequent deferral election to elect payment of that amount in the form
of installments (to the extent elected by the Employer in the Adoption
Agreement) in accordance with the procedures described above for changing
installment payment elections. Participants will be permitted to make such a
change only once with respect to any year’s Deferral Elections.

 

9.3Key Employees

 

Notwithstanding anything herein to the contrary, and subject to Code Section
409A, payment under subsections 9.3 or 9.4 shall not be made or commence as a
result of the Participant’s Termination Date to any Participant who is a key
employee (defined below) before the date that is not less than six months after
the Participant’s Termination Date. For this purpose, a key employee includes a
“specified employee” (as defined in Treasury Regulation Section 1.409A-1(i))
during the entire 12-month period determined by the Administrator ending with
the annual date upon which key employees are identified by the Administrator,
and also including any Employee identified by the Administrator in good faith
with respect to any distribution as belonging to the group of identified key
employees, to a maximum of 200 such key employees, regardless of whether such
Employee is subsequently determined by the Employer, any governmental agency, or
a court not to be a key employee. In the event amounts are payable to a key
employee in installments in accordance with subsection 9.2, the first
installment shall be delayed by six months, with all other installment payments
payable as originally scheduled. To the extent not otherwise designated by the
Employer in a separate document forming a part of the Plan applicable to all its
nonqualified deferred compensation plans, the identification date for
determining the Employer’s key employees is each December 31 (and the new key
employee list is updated and effective each subsequent April 1). To the extent
not otherwise designated by the Employer in a separate document forming a part
of the Plan, the definition of compensation used to determine key employee
status shall be determined under Treasury Regulation Section 1.415(c)-2(a). This
subsection 9.3 is applicable only with respect to companies whose stock is
publicly traded on an “established securities market” (as defined in Treasury
Regulation Section 1.409A-1(k)), and is not applicable to privately held
companies unless and until such companies become publicly traded as defined in
the Treasury regulations.

 



37

 



 

9.4Mandatory Cash-Outs of Small Amounts

 

If the value of a Participant’s total Accounts at his Termination Date (or his
death), or at any time thereafter, is equal to or less than such amount as
stated in the Adoption Agreement (which amount shall not exceed the limit
described in Section 402(g) of the Code from time to time), the Accounts will be
paid to the Participant (or, in the event of his death, his Beneficiary) in a
single lump sum, notwithstanding any election by the Participant otherwise.
Payments made under this subsection 9.4 on account of the Participant’s
Termination Date shall be made within the 90-day period following the
Participant’s Termination Date (provided, however, that if calculation of the
amount of the payment is not administratively practicable due to events beyond
the control of the Participant, the payment will be made as soon as
administratively practicable for the Administrator to make such payment).

 

9.5Designation of Beneficiary

 

Each Participant from time to time may designate any individual, trust, charity
or other person or persons to whom the value of the Participant’s Accounts (plus
any applicable Survivor Benefit, if elected by the Employer in the Adoption
Agreement) will be paid in the event the Participant dies before receiving the
value of all of his Accounts. A Beneficiary designation must be made in the
manner required by the Administrator for this purpose. Primary and secondary
Beneficiaries are permitted. A married participant designating a Beneficiary
other than his Spouse must obtain the consent of his Spouse to such designation
(in accordance with rules determined by the Administrator). Payments to the
Participant’s Beneficiary(ies) shall be made in accordance with subsection 9.1,
9.2 or 9.4, as applicable, after the Administrator has received proper
notification of the Participant’s death.

 

A Beneficiary designation will be effective only when the Beneficiary
designation is filed with the Administrator while the Participant is alive, and
a subsequent Beneficiary designation will cancel all of the Participant’s
Beneficiary designations previously filed with the Administrator. Any
designation or revocation of a Beneficiary shall be effective as only if it is
received by the Administrator. Once received, such designation shall be
effective as of the date the designation was executed, but without prejudice to
the Administrator on account of any payment made before the change is recorded
by the Administrator. If a Beneficiary dies before payment of the Participant’s
Accounts have been made, the Participant’s Accounts shall be distributed in
accordance with the Participant’s Beneficiary designation and pursuant to rules
established by the Administrator. If a deceased Participant failed to designate
a Beneficiary, or if the designated Beneficiary predeceases the Participant, the
value of the Participant’s Accounts shall be payable to the Participant’s Spouse
or, if there is none, to the Participant’s estate, or in accordance with such
other equitable procedures as determined by the Administrator.

 



38

 



 

9.6Reemployment

 

If a former Participant is rehired by an Employer, the Employer or any affiliate
or subsidiary of the Employer described in Section 414(b) and (c) of the Code,
regardless of whether he is rehired as an Eligible Individual (with respect to
an Employee Participant), or a former Participant returns to service as a Board
member, any payments being made to such Participant hereunder by virtue of his
previous Termination Date shall continue to be made to him without regard to
such rehire. If a former Participant is rehired by the Employer (with respect to
an Employee Participant) or returns to service as a Board member, and in either
case any payments to be made to the Participant by virtue of his previous
Termination Date have not been made or commenced, any payments being made to
such Participant hereunder by virtue of his previous Termination Date shall
continue to be made to him without regard to such rehire or return to service.
See subsections 4.1 and 4.2 of the Plan for special rules applicable to deferral
elections for rehired or Re-Eligible Participants.

 

9.7Special Distribution Rules

 

Except as otherwise provided herein and in Section 12, Account balances of
Participants in this Plan shall not be distributed earlier than the applicable
date or dates described in this Section 9. Notwithstanding the foregoing, in the
case of payments: (i) the deduction for which would be limited or eliminated by
the application of Section 162(m) of the Code; (ii) that would violate
securities or other applicable laws; (iii) that would violate loan covenants or
other contractual terms to which an Employer is a party, where such a violation
would result in material harm to an Employer, deferral of such payments may be
made by the Employer at the Employer’s discretion. In the case of a payment
described in (i) above, the payment must be deferred either to a date in the
first year in which the Employer or Administrator reasonably anticipates that a
payment of such amount would not result in a limitation of a deduction with
respect to the payment of such amount under Section 162(m), or the year in which
the Participant’s Termination Date occurs. In the case of a payment described in
(ii) or (iii) above, payment will be made in the first calendar year in which
the Employer or Administrator reasonably anticipates that the payment would not
violate loan or other similar contractual terms, the violation would not result
in material harm to an Employer, or the payment would not result in a violation
of securities or other applicable laws. Payments intended to pay employment
taxes or payments made as a result of income inclusion of an amount in a
Participant’s Accounts as a result of a failure to satisfy Section 409A of the
Code shall be permitted at the Employer or Administrator’s discretion at any
time and to the extent provided in Treasury Regulations under Section 409A of
the Code and IRS Notice 2005-1, Q&A-15, and any applicable subsequent guidance.
“Employment taxes” shall include Federal Income Contributions Act (FICA) tax
imposed under Sections 3101 and 3121(v)(2) of the Code on compensation deferred
under the Plan (the “FICA Amount”), the income tax imposed under Section 3401 of
the Code on the FICA Amount, and to pay the additional income tax under Section
3401 of the Code attributable to the pyramiding Section 3401 wages and taxes. A
distribution may be accelerated as may be necessary to comply with a certificate
of the sale of business holdings or part of a company, especially under legal
compulsion (as defined in Section 1043(b)(2) of the Code) with respect to
certain conflict of interest rules. With respect to a subchapter S corporation,
a distribution may be accelerated to avoid a nonallocation year under Code
Section 409(p) with respect to a subchapter S corporation in the discretion of
the Employer or Administrator, provided that the amount distributed does not
exceed 125 percent of the minimum amount of distribution necessary to avoid the
occurrence of a nonallocation year, in accordance with Treasury Regulation
Section 1.409A-3(j)(4)(x).

 



39

 



 

9.8Distribution on Account of Unforeseeable Emergency

 

If elected by the Employer in the Adoption Agreement, if a Participant or
Beneficiary incurs a severe financial hardship of the type described below, he
may request an Unforeseeable Emergency Withdrawal, provided that the withdrawal
is necessary in light of severe financial needs of the Participant or
Beneficiary. To the extent elected by the Employer in the Adoption Agreement,
the ability to apply for an Unforeseeable Emergency Withdrawal may be restricted
to Participants whose Termination Date has not yet occurred. Such a withdrawal
shall not exceed the amount required (including anticipated taxes on the
withdrawal) to meet the severe financial need and not reasonably available from
other resources of the Participant (including reimbursement or compensation by
insurance, cessation of deferrals under this Plan for the remainder of the Plan
Year, and liquidation of the Participant’s assets, to the extent liquidation
itself would not cause severe financial hardship). Each such withdrawal election
shall be made at such time and in such manner as the Administrator shall
determine, and shall be effective in accordance with such rules as the
Administrator shall establish and publish from time to time. Severe financial
needs are limited to amounts necessary for:

 

(a)A sudden unexpected illness or accident incurred by the Participant, his
Spouse, or dependents (as defined in Code Section 152(a)).

 

(b)Uninsured casualty loss pertaining to property owned by the Participant.

 

(c)Other similar extraordinary and unforeseeable circumstances involving an
uninsured loss arising from an event outside the control of the Participant.

 

Withdrawals of amounts under this subsection shall be paid to the Participant in
a lump sum as soon as administratively feasible following receipt of the
appropriate forms and information required by and acceptable to the
Administrator.

 



40

 



 

9.9Distribution Upon Change in Control

 

In the event of the occurrence of a Change in Control of the Employer or a
member of the Employer’s controlled group (as designated by the Employer in the
Adoption Agreement, and to the extent certified by the Administrator that a
Change in Control has occurred), distributions shall be made to Participants to
the extent elected by the Employer in the Adoption Agreement, in the form
elected by the Participants as if a Termination Date had occurred with respect
to each Participant, or as otherwise specified by the Employer in the Adoption
Agreement. The Change in Control shall relate to: (i) the corporation for whom
the Participant is performing services at the time of the Change in Control
event; (ii) the corporation that is liable for the payment from the Plan to the
Participant (or all corporations so liable if more than one corporation is
liable); (iii) a corporation that is a majority shareholder of a corporation
described in (i) or (ii) above; or (iv) any corporation in a chain of
corporations in which each such corporation is a majority shareholder of another
corporation in the chain, ending in a corporation described in (i) or (ii)
above, as elected by the Employer in the Adoption Agreement. A “majority
shareholder” for these purposes is a shareholder owning more than 50% of the
total fair market value and total voting power of such corporation. Attribution
rules described in section 318(a) of the Code apply to determine stock
ownership. Stock underlying an option (whether vested or unvested) is considered
owned by the individual who holds the vested (or unvested) option.
Notwithstanding the foregoing, if a vested option is exercisable for stock that
is not substantially vested (as defined in section 1.83-3(b) and (j) of the
Code), the stock underlying the option is not treated as owned by the individual
who holds the option. If plan payments are made on account of a Change in
Control and are calculated by reference to the value of the Employer’s stock,
such payments shall be completed not later than 5 years after the Change in
Control event. To the extent designated by the Employer in the Adoption
Agreement, the Change in Control shall occur upon the date that: (v) a person or
“Group” (as defined in Treasury Regulation Sections 1.409A-3(i)(5)(v)(B) and
(vi)(D)) acquires more than 50% of the total fair market value or voting power
of stock of the corporation designated in (i) through (iv) above; (vi) a person
or Group acquires ownership (“effective control”) of stock of the corporation
with at least 30% of the total voting power of the corporation designated in (i)
through (iv) above and as further limited by Treasury Regulation Section
1.409A-3(i)(5)(vi)); (vii) a majority of the board of directors of the
corporation designated in (i) through (iv) above is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the board as constituted prior to the appointment or election; or (viii) a
person or Group acquires assets from the corporation designated in (i) through
(iv) above having a total fair market value of at least 40% of the value of all
assets of the corporation immediately prior to such acquisition; as designated
by the Employer in the Adoption Agreement. For purposes of (vi) above, if any
one person, or more than one person acting as a Group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the corporation
under (vi) above). An increase in the percentage of stock owned by any one
person, or persons acting as a Group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this subsection. For purposes of (v)
through (viii) above, a Change in Control shall be further limited in accordance
with Treasury Regulation Sections 1.409A-3(i)(5)(v), (vi) and (vii).
Distributions under this subsection shall be made as soon as administratively
feasible following such Change in Control.

 



41

 



 

9.10Supplemental Survivor Death Benefit

 

A supplemental survivor death benefit shall be paid to the Beneficiary of an
eligible Participant who has satisfied the following criteria prior to his
death:

 

(a)The Participant is eligible to participate in the Plan and, at the time of
his death, had a current Account balance (regardless of whether or not the
Participant actually was making Compensation Deferrals at the time of his
death);

 

(b)The Participant was an active Employee with the Employer at the time of his
death;

 

(c)The Participant completed and submitted an insurance application to the
Administrator; and

 

(d)The Employer subsequently purchased an insurance policy on the life of the
Participant, with a death benefit payable, which policy is in effect at the time
of the Participant’s death.

 

Notwithstanding any provision of this Plan or any other document to the
contrary, the supplemental survivor death benefit payable pursuant to this
Subsection 9.10 shall be paid only if an insurance policy has been issued on the
Participant’s life and such policy is in force at the time of the Participant’s
death and the Employer shall have no obligation with respect to the payment of
the supplemental survivor death benefit, or to maintain an insurance policy for
any Participants.

 



42

 

 

SECTION 10 General Provisions

 

10.1Interests Not Transferable

 

The interests of persons entitled to benefits under the Plan are not subject to
their debts or other obligations and, except as may be required by the tax
withholding provisions of the Code or any state’s income tax act, may not be
voluntarily or involuntarily sold, transferred, alienated, assigned, or
encumbered; provided, however, that a Participant’s interest in the Plan may be
transferable pursuant to a qualified domestic relations order, as defined in
Section 414(p) of the Code to the extent designated by the Employer in the
Adoption Agreement.

 

10.2Employment Rights

 

The Plan does not constitute a contract of employment, and participation in the
Plan shall not give any Employee the right to be retained in the employ of an
Employer, nor any right or claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the terms of the Plan. The
Employer expressly reserve the right to discharge any Employee at any time.

 

10.3Litigation by Participants or Other Persons

 

If a legal action begun against the Administrator (or any member or former
member thereof), an Employer, or any person or persons to whom an Employer or
the Administrator has delegated all or part of its duties hereunder, by or on
behalf of any person results adversely to that person, or if a legal action
arises because of conflicting claims to a Participant’s or other person’s
benefits, the cost to the Administrator (or any member or former member
thereof), the Employer or any person or persons to whom the Employer or the
Administrator has delegated all or part of its duties hereunder of defending the
action shall be charged to the extent permitted by law to the sums, if any,
which were involved in the action or were payable to the Participant or other
person concerned.

 

10.4Indemnification

 

To the extent permitted by law, the Employer shall indemnify each member of the
Administrator committee, and any other employee or member of the Board with
duties under the Plan, against losses and expenses (including any amount paid in
settlement) reasonably incurred by such person in connection with any claims
against such person by reason of such person’s conduct in the performance of
duties under the Plan, except in relation to matters as to which such person has
acted fraudulently or in bad faith in the performance of duties. Notwithstanding
the foregoing, the Employer shall not indemnify any person for any expense
incurred through any settlement or compromise of any action unless the Employer
consents in writing to the settlement or compromise.

 

10.5Evidence

 

Evidence required of anyone under the Plan may be by certificate, affidavit,
document, or other information which the person acting on it considers pertinent
and reliable, and signed, made, or presented by the proper party or parties.

 



43

 



 

10.6Waiver of Notice

 

Any notice required under the Plan may be waived by the person entitled to such
notice.

 

10.7Controlling Law

 

Except to the extent superseded by laws of the United States, the laws of the
state indicated by the Employer in the Adoption Agreement shall be controlling
in all matters relating to the Plan.

 

10.8Statutory References

 

Any reference in the Plan to a Code section or a section of ERISA, or to a
section of any other Federal law, shall include any comparable section or
sections of any future legislation that amends, supplements, or supersedes that
section.

 

10.9Severability

 

In case any provision of the Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan, and the Plan shall be construed and enforced as if such illegal and
invalid provision had never been set forth in the Plan.

 

10.10Action By the Employer or the Administrator

 

Any action required or permitted to be taken by the Employer under the Plan
shall be by resolution of its Board of Directors (which term shall include any
similar governing body for any Employer that is not a corporation), by
resolution or other action of a duly authorized committee of its Board of
Directors, or by action of a person or persons authorized by resolution of its
Board of Directors or such committee. Any action required or permitted to be
taken by the Administrator under the Plan shall be by resolution or other action
of the Administrator or by a person or persons duly authorized by the
Administrator.

 

10.11Headings and Captions

 

The headings and captions contained in this Plan are inserted only as a matter
of convenience and for reference, and in no way define, limit, enlarge, or
describe the scope or intent of the Plan, nor in any way shall affect the
construction of any provision of the Plan.

 

10.12Gender and Number

 

Where the context permits, words in the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural, and the
plural shall include the singular.

 



44

 



 

10.13Examination of Documents

 

Copies of the Plan and any amendments thereto are on file at the office of the
Employer where they may be examined by any Participant or other person entitled
to benefits under the Plan during normal business hours.

 

10.14Elections

 

Each election or request required or permitted to be made by a Participant (or a
Participant’s Spouse or Beneficiary) shall be made in accordance with the rules
and procedures established by the Employer or Administrator and shall be
effective as determined by the Administrator. The Administrator’s rules and
procedures may address, among other things, the method and timing of any
elections or requests required or permitted to be made by a Participant (or a
Participant’s Spouse or Beneficiary). All elections under the Plan shall comply
with the requirements of the Uniformed Services Employment and Reemployment
Rights Act of 1994, as amended (“USERRA”).

 

10.15Manner of Delivery

 

Each notice or statement provided to a Participant shall be delivered in any
manner established by the Administrator and in accordance with applicable law,
including, but not limited to, electronic delivery.

 

10.16Facility of Payment

 

When a person entitled to benefits under the Plan is a minor, under legal
disability, or is in any way incapacitated so as to be unable to manage his
financial affairs, the Administrator may cause the benefits to be paid to such
person’s guardian or legal representative. If no guardian or legal
representative has been appointed, or if the Administrator so determines in its
sole discretion, payment may be made to any person as custodian for such
individual under any applicable state law, or to the legal representative of
such person for such person’s benefit, or the Administrator may direct the
application of such benefits for the benefit of such person. Any payment made in
accordance with the preceding sentence shall be a full and complete discharge of
any liability for such payment under the Plan.

 

10.17Missing Persons

 

The Employer and the Administrator shall not be required to search for or locate
a Participant, Spouse, or Beneficiary. Each Participant, Spouse, and Beneficiary
must file with the Administrator, from time to time, in writing the
Participant’s, Spouse’s, or Beneficiary’s post office address and each change of
post office address. Any communication, statement, or notice addressed to a
Participant, Spouse, or Beneficiary at the last post office address filed with
the Administrator, or if no address is filed with the Administrator, then in the
case of a Participant, at the Participant’s last post office address as shown on
the Employer’s records, shall be considered a notification for purposes of the
Plan and shall be binding on the Participant and the Participant’s Spouse and
Beneficiary for all purposes of the Plan.

 



45

 



 

If the Administrator is unable to locate the Participant, Spouse, or Beneficiary
to whom a Participant’s Accounts are payable, the Participant’s Accounts shall
be frozen as of the date on which distribution would have been completed under
the terms of the Plan, and no further notional investment returns shall be
credited thereto.

 

If a Participant whose Accounts were frozen (or his Beneficiary) files a claim
for distribution of the Accounts within 7 years after the date the Accounts are
frozen, and if the Administrator or Employer determines that such claim is
valid, then the frozen balance shall be paid by the Employer to the Participant
or Beneficiary in a lump sum cash payment as soon as practicable thereafter. If
the Administrator notifies a Participant, Spouse, or Beneficiary of the
provisions of this Subsection, and the Participant, Spouse, or Beneficiary fails
to claim the Participant’s, Spouse’s, or Beneficiary’s benefits or make such
person’s whereabouts known to the Administrator within 7 years after the date
the Accounts are frozen, the benefits of the Participant, Spouse, or Beneficiary
may be disposed of, to the extent permitted by applicable law, by one or more of
the following methods:

 

(a)By retaining such benefits in the Plan.

 

(b)By paying such benefits to a court of competent jurisdiction for judicial
determination of the right thereto.

 

(c)By forfeiting such benefits in accordance with procedures established by the
Administrator. If a Participant, Spouse, or Beneficiary is subsequently located,
such benefits shall be restored (without adjustment) to the Participant, Spouse,
or Beneficiary under the Plan.

 

(d)By any equitable manner permitted by law under rules adopted by the
Administrator.

 

10.18Recovery of Benefits

 

In the event a Participant, Spouse, or Beneficiary receives a benefit payment
from the Plan that is in excess of the benefit payment that should have been
made to such Participant, Spouse, or Beneficiary, or in the event a person other
than a Participant, Spouse, or Beneficiary receives an erroneous payment from
the Plan, the Administrator or Employer shall have the right, on behalf of the
Plan, to recover the amount of the excess or erroneous payment from the
recipient. To the extent permitted under applicable law, the Administrator or
Employer may, at its option, deduct the amount of such excess or erroneous
payment from any future benefits payable to the applicable Participant, Spouse,
or Beneficiary.

 

10.19Effect on Other Benefits

 

Except as otherwise specifically provided under the terms of any other employee
benefit plan of the Employer, a Participant’s participation in this Plan shall
not affect the benefits provided under such other employee benefit plan.

 

10.20Tax and Legal Effects

 

The Employer, the Administrator, and their representatives and delegates do not
in any way guarantee the tax treatment of benefits for any Participant, Spouse,
or Beneficiary, and the Employer, the Administrator, and their representatives
and delegates do not in any way guarantee or assume any responsibility or
liability for the legal, tax, or other implications or effects of the Plan. In
the event of any legal, tax, or other change that may affect the Plan, the
Employer may, in its sole discretion, take any actions it deems necessary or
desirable as a result of such change.



 

46

 

 

SECTION 11 The Administrator

 

11.1Information Required by Administrator

 

Each person entitled to benefits under the Plan must file with the Administrator
from time to time in writing such person’s mailing address and each change of
mailing address. Any communication, statement, or notice addressed to any person
at the last address filed with the Administrator will be binding upon such
person for all purposes of the Plan. Each person entitled to benefits under the
Plan also shall furnish the Administrator with such documents, evidence, data,
or information as the Administrator considers necessary or desirable for the
purposes of administering the Plan. The Employer shall furnish the Administrator
with such data and information as the Administrator may deem necessary or
desirable in order to administer the Plan. The records of the Employer as to an
Employee’s or Participant’s period of employment or membership on the Board,
termination of employment or membership and the reason therefor, leave of
absence, reemployment, and Compensation will be conclusive on all persons unless
determined to the Administrator’s or Employer’s satisfaction to be incorrect.

 

11.2Uniform Application of Rules

 

The Administrator shall administer the Plan on a reasonable basis. Any rules,
procedures, or regulations established by the Administrator shall be applied
uniformly to all persons similarly situated.

 

11.3Review of Benefit Determinations

 

Benefits will be paid to Participants and their beneficiaries without the
necessity of formal claims. Participants or their beneficiaries, however, may
make a written request to the Administrator for any Plan benefits to which they
may be entitled. Participants’ written request for Plan benefits will be
considered a claim for Plan benefits, and will be subject to a full and fair
review. If the claim is wholly or partially denied, the Administrator will
furnish the claimant with a written notice of this denial. This written notice
will be provided to the claimant within 90 days after the receipt of the claim
by the Administrator. If notice of the denial of a claim is not furnished to the
claimant in accordance with the above within 90 days, the claim will be deemed
denied. The claimant will then be permitted to proceed to the review stage
described in the following paragraphs.

 



Upon the denial of the claim for benefits, the claimant may file a claim for
review, in writing, with the Administrator. The claim for review must be filed
no later than 60 days after the claimant has received written notification of
the denial of the claim for benefits or, if no written denial of the claim was
provided, no later than 60 days after the deemed denial of the claim. The
claimant may review all pertinent documents relating to the denial of the claim
and submit any issues and comments, in writing, to the Administrator. If the
claim is denied, the Administrator must provide the claimant with written notice
of this denial within 60 days after the Administrator’s receipt of the
claimant’s written claim for review. The Administrator’s decision on the claim
for review will be communicated to the claimant in writing and will include
specific references to the pertinent Plan provisions on which the decision was
based. If the Administrator’s decision on review is not furnished to the
claimant within the time limitations described above, the claim will be deemed
denied on review. If the claim for Plan benefits is finally denied by the
Administrator (or deemed denied), then the claimant may bring suit in federal
court. The claimant may not commence a suit in a court of law or equity for
benefits under the Plan until the Plan’s claim process and appeal rights have
been exhausted and the Plan benefits requested in that appeal have been denied
in whole or in part. However, the claimant may only bring a suit in court if it
is filed within 90 days after the date of the final denial of the claim by the
Administrator.

 



47

 



 

With respect to claims for benefits payable as a result of a Participant being
determined to be disabled, the Administrator will provide the claimant with
notice of the status of his claim for disability benefits under the Plan within
a reasonable period of time after a complete claim has been filed, but no later
than 45 days after receipt of the claim for benefits. The Administrator may
request an additional 30-day extension if special circumstances warrant by
notifying the claimant of the extension before the expiration of the initial
45-day period. If a decision still cannot be made within this 30-day extension
period due to circumstances outside the Plan’s control, the time period may be
extended for an additional 30 days, in which case the claimant will be notified
before the expiration of the original 30-day extension.

 

If the claimant has not submitted sufficient information to the Administrator to
process his disability benefit claim, he will be notified of the incomplete
claim and given 45 days to submit additional information. This will extend the
time in which the Administrator has to respond to the claim from the date the
notice of insufficient information is sent to the claimant until the date the
claimant responds to the request. If the claimant does not submit the requested
missing information to the Administrator within 45 days of the date of the
request, the claim will be denied.

 

If a disability benefit claim is denied, the claimant will receive a notice
which will include: (i) the specific reasons for the denial, (ii) reference to
the specific Plan provisions upon which the decision is based, (iii) a
description of any additional information the claimant might be required to
provide with an explanation of why it is needed, and (iv) an explanation of the
Plan’s claims review and appeal procedures, and (v) a statement regarding the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
a denial on appeal.

 

The claimant may appeal a denial of a disability benefit claim by filing a
written request with the Administrator within 180 days of the claimant’s receipt
of the initial denial notice. In connection with the appeal, the claimant may
request that the Plan provide him, free of charge, copies of all documents,
records and other information relevant to the claim. The claimant may also
submit written comments, records, documents and other information relevant to
his appeal, whether or not such documents were submitted in connection with the
initial claim. The Administrator may consult with medical or vocational experts
in connection with deciding the claimant’s claim for benefits.

 

The Administrator will conduct a full and fair review of the documents and
evidence submitted and will ordinarily render a decision on the disability
benefit claim no later than 45 days after receipt of the request for review on
appeal. If there are special circumstances, the decision will be made as soon as
possible, but not later than 90 days after receipt of the request for review on
appeal. If such an extension of time is needed, the claimant will be notified in
writing prior to the end of the first 45-day period. The Administrator’s final
written decision will set forth: (i) the specific reasons for the decision, (ii)
references to the specific Plan provisions on which the decision is based, (iii)
a statement that the claimant is entitled to receive, upon request and free of
charge, access to and copies of all documents, records and other information
relevant to the benefit claim, and (iv) a statement regarding the claimant’s
right to bring a civil action under Section 502(a) of ERISA following a denial
on appeal. The Administrator’s decision made in good faith will be final and
binding.

 

11.4Administrator’s Decision Final

 

Benefits under the Plan will be paid only if the Administrator decides in its
sole discretion that a Participant or Beneficiary (or other claimant) is
entitled to them. Subject to applicable law, any interpretation of the
provisions of the Plan and any decisions on any matter within the discretion of
the Administrator made by the Administrator or its delegate in good faith shall
be binding on all persons. A misstatement or other mistake of fact shall be
corrected when it becomes known and the Administrator shall make such adjustment
on account thereof as it considers equitable and practicable.

 

48

 

 

SECTION 12 Amendment and Termination

 

While the Employer expects and intends to continue the Plan, the Employer and
the Administrator reserve the right to amend the Plan at any time and for any
reason, including the right to amend this Section 12 and the Plan termination
rules herein; provided, however, that each Participant will be entitled to the
amount credited to his Accounts immediately prior to such amendment. The
Employer’s power to amend the Plan includes (without limitation) the power to
change the Plan provisions regarding eligibility, contributions, notional
investments, vesting, and distribution forms, and timing of payments, including
changes applicable to benefits accrued prior to the effective date of any such
amendment; provided, however, that amendments to the Plan (other than amendments
relating to Plan termination) shall not cause the Plan to provide for
acceleration of distributions in violation of Section 409A of the Code and
applicable regulations thereunder.

 

The Employer reserves the right to terminate the Plan at any time and for any
reason; provided, however, that each Participant will be entitled to the amount
credited to his Accounts immediately prior to such termination (but such
Accounts shall not be adjusted for future notional income, losses, expenses,
appreciation and depreciation).

 

In the event that the Plan is terminated pursuant to this Section 12, the
balances in affected Participants’ Accounts shall be distributed at the time and
in the manner set forth in Section 9. Notwithstanding the foregoing, the
Employer and the Administrator reserve the right to make all such distributions
within the second twelve-month period commencing with the date of termination of
the Plan; provided, however, that no such distribution will be made during the
first twelve-month period following such date of Plan termination other than
those that would otherwise be payable under Section 9 absent the termination of
the Plan. In the event of a Plan termination due to a Change in Control of the
Employer, distributions shall be made within 12 months of the date of the Change
in Control.

 



49

 

